Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 1 of 71




                   EXHIBIT 3
Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 2 of 71
Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 3 of 71




          WAR ON DEVELOPMENT:
   EXPOSING THE COPINH DISINFORMATION
          CAMPAIGN SURROUNDING
         THE BERTA CÁCERES CASE
        Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 4 of 71




                                                         TABLE OF CONTENTS
INTRODUCTION ......................................................................................................................................... 3
I. A TRAVESTY OF DUE PROCESS.......................................................................................................... 6
   A.      DUE PROCESS VIOLATIONS ................................................................................................................ 6
   B.     SUPPRESSION OF EXCULPATORY EVIDENCE ........................................................................................ 7
   C.     DENIAL OF PRESUMPTION OF INNOCENCE ............................................................................................ 1
   D.      PROSECUTION BASED ON INCOMPLETE INVESTIGATION ........................................................................ 3
   E.     FALSIFICATION OF TESTIMONY ............................................................................................................ 3
   F.     IRREGULAR AND INCOMPLETE ACCESS TO CELL PHONE, OTHER DEVICES, AND ELECTRONIC DATA......... 4
II. THE FALSE MYTHOLOGY OF THE GAIPE REPORT .......................................................................... 7
   A.     FAILURE TO MEET LUND-LONDON GUIDELINES .................................................................................... 9
   B.     UNSUPPORTED CLAIMS ...................................................................................................................... 9
III. THE TRUE FACE OF COPINH ............................................................................................................ 10
   A.     EARLY HISTORY AND REBRANDING ................................................................................................... 10
   B.     COPINH’S RADICAL MEANS AND RHETORIC ..................................................................................... 13
   C.     VICTIMS OF COPINH ....................................................................................................................... 16
IV. NGOS: INCENTIVIZING CONFLICT IN HONDURAS......................................................................... 22
   A.     NGOS’ ANTI-DEVELOPMENT STANCE ............................................................................................... 22
V. HONDURAS NEEDS RENEWABLE ENERGY.................................................................................... 26
   A.     POLITICAL CONTEXT ........................................................................................................................ 26
   B.     ECONOMIC CONTEXT ....................................................................................................................... 27
   C.     PERVASIVE POVERTY AND INEQUALITY .............................................................................................. 28
   D.     ELECTRICITY GENERATION IN HONDURAS.......................................................................................... 30
VI. HISTORY OF THE AGUA ZARCA PROJECT .................................................................................... 39
   A. LOCATION AND TITLE TO LAND .......................................................................................................... 39
   B. FINANCING AND CONSTRUCTION FIRMS ............................................................................................. 40
   C. REGULATORY APPROVALS ................................................................................................................ 40
   D. INITIAL COMMUNITY CONSULTATIONS AND BENEFITS.......................................................................... 42
   E. COPINH’S EARLY OPPOSITION AND VIOLENCE .................................................................................. 44
   F. AN ADDITIONAL CONCESSION: PROJECT RELOCATION ACROSS THE GUALCARQUE RIVER .................... 46
   G. COPINH’S CONTINUED VIOLENT OPPOSITION ................................................................................... 48
   H. COPINH HAS SPREAD DISINFORMATION ABOUT ILO 169 AND COMMUNITY CONSULTATION PROCESSES
      51
VII. CONCLUSION .................................................................................................................................... 55




                                                                           2
                Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 5 of 71



                                                     INTRODUCTION

               Further, testimony has been provided in the criminal proceedings to indicate that the first persons to
               arrive on the scene following the murder were not police officers or law enforcement authorities: they
               were members of COPINH. Indeed, investigators observed that the COPINH members had altered the
               crime scene before any photographs or evidence could be taken. The presence of others at the murder
               scene after the murder but before any steps were taken to secure the scene raises serious issues about
               the integrity of the crime scene. Where there is reason to question the integrity of the crime scene, there
               is reason to doubt the reliability of evidence seized from that crime scene.
                                                                             – Brian Greenspan and Michelle Biddulph1

       In the late evening of March 2, 2016, the activist Berta Cáceres was murdered by unknown gunman in her home
in La Esperanza, Honduras. Although the country suffers one of the highest murder rates in the world – 5,154 murders
recorded in 2016 alone2 – Cáceres’ death was met with thunderous condemnation from a broad range of international
non-governmental organizations (NGOs), making this one of the most visibly and widely discussed cases in the region.

       As horrific and tragic as the underlying crime is, the present narrative regarding the Cáceres case and the
presumed knowledge of the facts is not only deeply flawed, but also based largely on fabrications circulated by her
former organization, the Council of Popular and Indigenous Organizations of Honduras (COPINH).

        Before any investigation had even begun into the crime, COPINH had misled these organizations to join them in
squarely placing the blame on Desarrollos Energéticos Sociedad Anónima (DESA), the Honduran corporation formed
for the purpose of building the Agua Zarca hydroelectric project which Cáceres had opposed.

       This original assumption – that Cáceres was killed because of her opposition to Agua Zarca – became a
canonical feature of the international narrative. The formidable legacy of her memory, which grows larger each day, is
inseparable from this unproven notion. Rarely questioned, unburdened by any need for evidence, and against any logic,
this narrative against DESA became a doctrinal feature of COPINH’s public pressure campaign which swiftly
destroyed the multi-million-dollar investment and placed nine individuals in pretrial detention (the latest of which was
symbolically arrested exactly on the two-year anniversary of the murder).

        This White Paper will detail how COPINH has carried out a fraud by misinforming the public and twisting the
facts to fit their story, relying on hundreds of pages of evidence and transcripts of text messages obtained by
independent expert witnesses. Rather than support COPINH’s defamatory theory of the authorship of the crime, an
entirely different picture emerges, showing an organization which manipulated foreign media and NGOs, a leader who
had positive and collaborative relations with our client, and even signs of other potential third parties who have
seemingly not been considered as subjects.

        This White Paper will further explain how the actions of COPINH and other anti-development activists have
served to damage the poorest people of Honduras, destroying jobs and opportunities, and further fueling migration
pressures. In the two years since the murder of Cáceres, investment in renewable energy and other infrastructure
projects has ground to a halt, and with it, economic development has stalled in Intibucá and far beyond in Honduras.
The Agua Zarca project would have brought much-needed opportunities to the area, which is why it received
1
 Brian H. Greenspan and Michelle M. Biddulph, DESA -- The Honduras Investigation and Prosecution, (July 2, 2018)
[hereinafter Greenspan Report], page 6.
2
                Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 6 of 71



overwhelming public support. The project included around 250-300 direct jobs and 1,200 indirect jobs, in addition to
other crucial infrastructure. Now, with the project all but destroyed, there are at least five other hydro projects which
have been halted by these activist groups, freezing some $260 million dollars in investments and more than 30,000
direct and indirect jobs.3

         Long before March 2, 2016, COPINH had begun spreading additional false information about DESA, including
vague claims about alleged violations of indigenous rights in their consultation process, endangering “traditional ways
of life,” and claims of unspecified harm to the environment. In many cases, the reasonable calls for accountability in the
wake of the murder morphed into a broader anti-development message, one that has been passively accepted by the
global NGO community with an astonishing lack of independent verification.

        In such a fragile environment for rule of law, this kind of politically charged case featuring unprecedented
international pressure has placed a fatal strain on due process. When Amsterdam & Partners LLP was retained to
represent DESA earlier this year, our first step was to appoint an independent expert to carefully verify facts, evaluate
the State’s process, and examine the conclusions of a report by the Grupo Asesor Internacional de Personas Expertas
(GAIPE), a group appointed by COPINH and the victim’s family.

        Brian Greenspan, one of Canada’s most highly respected criminal law experts, visited Honduras earlier this year
to investigate, and his findings – presented in full later in this White Paper – present profound concerns regarding the
failures to meet standards in the process and the reckless bias exhibited by GAIPE. The Greenspan Report details how
the NGOs’ key findings on this case lack sources, rely on speculative inferences, incomplete evidence,
mischaracterization of evidence, and an overarching lack of objectivity.

        Spurred by the global NGO community, this failure of objectivity has distorted the broader debate in Honduras,
creating an unhealthy and unnecessary split between the perception of indigenous rights (as defined by one extremist
group) and the rights of other Hondurans to achieve economic development.

       If these international parties had bothered to do their own investigation of the facts, to visit these communities in
the Departments of Intibucá and Santa Bárbara, they may have been surprised to find a much more complex picture,
one where a clear majority of local residents had favored the project, and where COPINH is not remotely viewed as a
representative of their interests.

        Agua Zarca, a planned run-of-river hydroelectric project of moderate capacity on the Gualcarque River, was one
of a few dozen hydroelectric projects approved by national legislation in 2010. DESA lawfully obtained all necessary
regulatory and legislative approvals and engaged with the local communities within the area of influence of the project.
The project was subjected to rigorous due diligence, both internally and by outside experts appointed by the
international financial institutions supporting the project. DESA made a robust commitment to their social
responsibility policies, with local employment, plans for new roads, access to electricity, clean water, education, and
assistance with agricultural development.

       Surrounding communities, including all indigenous communities were initially all supportive. As the project
progressed, however, COPINH activists began spreading misinformation to sow discord against the project. They
alleged, among other things, that DESA would privatize the Gualcarque River’s water and that the company had failed
to consult the communities under the Indigenous and Tribal Peoples Convention of 1989—allegations troubled both

3
                 Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 7 of 71



factually and legally. Nevertheless, by 2013, their efforts paid off as some residents of La Tejera, one of the affected
Lenca communities, came to oppose the project (all other communities remained in favor).

       COPINH, to put it mildly, is not what they seem. COPINH has made a name for itself through confrontational,
often violent means and anti-American rhetoric. This White Paper includes testimony from numerous victims of the
group’s actions. COPINH’s opposition to Agua Zarca, in particular, appears to be motivated by the group’s selective
anti-development and anti-hydroelectricity agenda, not the merits of the project or the actual will of the local
communities. Claims regarding environmental sustainability are uninformed and flimsy at best, while the regular
broadcasting of false information about the project often undermined civil dialogue.4

       As such, the confrontations grew in intensity. In 2013, COPINH set up road blocks to the project site,
vandalized DESA vehicles and equipment, cut poles to power lines, and destroyed a bridge crossing the Gualcarque
River. Tensions escalated as COPINH supporters entered the construction camp with machetes on July 15, 2013. That
day a COPINH supporter was killed by military personnel, and a COPINH supporter shot and killed a fourteen-year-old
member of the community.

        In an effort to reduce tensions, DESA consulted again with local communities and made the decision to move
the project, despite the loss of investment, choosing a new location that was outside the community of La Tejera
altogether. COPINH was still not placated, and they began harassing and threatening neighboring communities who
supported the project. Indeed, in 2016 the group even bussed in activists from another Honduran department as La
Tejera itself began to distance itself from the group’s militant opposition. Nevertheless, the accommodation was
successful in the eyes of the company and its international partners, and work finally was proceeding positively and
peacefully, uninterrupted for fifteen months, with strong support from the local communities.

       The tragic murder of Cáceres could not have been a worse outcome for the project, leading to its indefinite
suspension, the preemptive detention of two executives, and the calumny of an outraged public.

        None of the facts or context stated above diminishes the severity of the crime of March 2, 2016 or the need for a
thorough and truly independent process to deliver justice and accountability. However, many of the impassioned
assessments by activist third parties – who are often misinformed with bias – contribute to an environment of highly
politicized pressure and interference that is destructive to due process.

        In publishing this White Paper, we invite the reader to rigorously examine our evidence and facts. We welcome
the opening of a debate over whose rights are served and whose rights are ignored by the currently blind conduct of
global NGOs in Honduras. Based on what we have discovered thus far, both the Agua Zarca project and the murder of
Berta Cáceres demand a sober, fact-based second look, not only to preserve and strengthen the rule of law in Honduras,
but to expand international understanding of the root conditions in this area of the country that preceded the dispute.




4
  See the discussion at section IV-A, infra, on Ngo's Anti-Development Stance and the observations on the lack of proof of the
sacredness of the Gualcarque River and the perception that the project brought economic benefits held by most of the persons
living in the area, made by JULIAN BURGER ET AL., AGUA ZARCA HYDROELECTRIC PROJECT: INDEPENDENT FACT FINDING
                 Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 8 of 71




I. A TRAVESTY OF DUE PROCESS

          “I understand this family’s pain and their demand for justice, but there can be no justice based on an injustice
                                                                                    when I’m being unjustly implicated.”
                                                                                 – Sergio Rodríguez, statement to Judge.5

        Following the murder of Berta Cáceres Flores and the attempted murder of Gustavo Cáceres, between May 2,
2016 and March 3, 2018 the Public Ministry arrested and charged nine individuals with involvement in the crime.
Among the defendants are two DESA executives: Sergio Ramón Rodríguez Orellana, who served as the company’s
Manager of Social, and Environmental, and Communications Affairs, and Roberto David Castillo Mejía, the company
president whose arrest took place suspiciously on the second anniversary of the murder. Both were accused of being
intellectual authors of the crime.

        Both individuals are widely respected law-abiding professionals who performed their duties at DESA with
integrity and transparency. Neither Rodríguez, a trained biologist, nor Castillo, a graduate of the elite West Point
academy in the United States, had ever been accused of a crime previously, and neither had a known history of violence
of any sort.

       Following the arrests, DESA issued statements comprehensively rejecting any claim of involvement in the
heinous crime. On May 2, 2016, the company issued a statement declaring its shock at the arrest of Rodríguez,
emphasizing their commitment to cooperating with authorities to bring the true culprits to accountability.6 Following
the March 3, 2018 arrest of Castillo, DESA issued a statement denouncing the arrest as the result of “international
pressure and smear campaigns from various NGOs towards the company.”7

       “For DESA, this event represents yet another reason to continue fighting to end injustice in the country,” the
statement read. “Today once again the truth is being ignored in Honduras, which is why DESA will work tirelessly to
see that justice is served against those responsible, avoiding the blaming of innocent and honest people like Mr.
[Roberto] David Castillo.”8

        In such an overwhelmingly poisonous environment, a fair trial would be very difficult in any jurisdiction. But in
Honduras, where dependence on US foreign aid casts a formidable shadow over the proceedings, this unprecedented
pressure from COPINH and international NGOs has prompted a series of due process failings and suspicious
irregularities in this case dating back to the original arrests of the accused.

       A. Due Process Violations

       From the beginning of these cases, the prosecution has exhibited irregular, discriminatory treatment of the
accused, while inhibiting the legal team’s ability to have equal procedural rights and prepare a proper defense. On at
5
  Petition to IACHR, Statement of Sergio Ramón Rodríguez Orellana, Inter.-Am. Comm. H.R., Petition No. 0000037371, page 4;
citing Declaration and Interrogatory of Sergio Ramón Rodríguez Orellana, Appendix 2, page 735, of Initial Hearing (translation
ours).
6
  Pronunciamiento, HIDROELÉCTRICA AGUA ZARCA (May 2, 2016),
https://hidroelectricaaguazarca.hn/assets/documentos/Pronunciamiento%20PHAZ.pdf.
7
  DESA rechaza vínculos de su presidente ejecutivo en asesinato de Berta Cáceres, PROCESO DIGITAL (March 2, 2018),
http://www.proceso.hn/actualidad/7-actualidad/desa-rechaza-vinculos-de-su-presidente-ejecutivo-en-asesinato-de-berta-
                 Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 9 of 71



least two separate occasions, the prosecution has repeatedly refused to share the investigatory case file with the defense.
The defense team originally submitted a request to view the evidence on November 23, 2017.9 On January 9, 2018, a
court granted the order, requiring the prosecution to comply. The court’s decision had found that the prosecution has
had ample time and that not sharing the information is putting the defense at a disadvantage, which is against Honduran
internal law and its treaty obligations.10 Nevertheless, the prosecution ignored the court order and has not shared the
investigatory file.

        Again, on March 16, 2018, Sergio Rodríguez’s lawyers requested disclosure of this investigative file,
specifically seeking further information about whether or not the police had bothered to pursue alternative lines of
inquiry into the murder, as well as whatever information indicated that Mr. Rodríguez had ever been associated with a
threat made against Berta Cáceres11 – a disputed point which had been repeatedly circulated in the media by COPINH
with no evidence. Again, prosecutors continued to deny the defendant his rights.

       The failure to share the investigative file during this period of time leading up to the trial of Sergio Rodríguez
represents an egregious violation of due process and the defendants’ right to a fair trial. If the evidence being hidden is
inculpatory, defense counsel requires immediate access to evaluate its strength and validity and to prepare a response. If
the evidence is exculpatory, this would raise important doubts as to the defendant’s guilt and the prosecution would
have a duty to disclose it to the defense.

       As Brian Greenspan writes in his report, “All of these documents are essential in defending a person accused of
murder, and without them, a person’s ability to make full answer and defence is irreparably impaired. How can a person
defend a charge of murder when he has limited disclosure regarding why the state believes he is guilty of murder? How
can a person present evidence of possible third-party suspects if no information has been provided regarding who those
suspects may be? And how can a person adequately challenge the conclusions of so-called expert witnesses without any
information about that person’s qualifications as an expert?”12

       B. Suppression of Exculpatory Evidence

        Due to the extraordinary prejudicial pressure from COPINH demanding that the government specifically punish
not those guilty but instead their opponents for the murder of Cáceres, from the beginning of this process it has been
clear that prosecutors have only had one target in mind: DESA. With this tenuous theory, the state proceeded to attempt
to shape their findings to support such a predetermined outcome instead of investigating all lines of inquiry into who
may have been responsible for the crime.

         There is no indication that the police bothered to closely examine Berta Cáceres’ lifestyle and routines in order
to determine who had threatened her in the past, and who she considered to be a threat at the time of the murder. There
were numerous other companies, organizations, and individuals who were subjected to COPINH’s protests and
activities which are and have been completely unrelated to DESA, in addition to a long list of bitter grievances between
different communities in this area of the country.



9
  See Sergio Rodríguez’s Defense Attorneys, Request to Access the File, Exp. 3-88-2017 (November 23, 2017) (only available in
Spanish).
10
   See Judicial Power of Honduras, First Chamber, Ruling of the Sentencing Court with National Territorial Jurisdiction in
Criminal Matters, TS/JN3-88-2017 (January 9, 2018) (only available in Spanish).
11
   See Sergio Rodríguez’s Defense Attorneys, Request to Access the File, Exp. 3-88-2017 (March 16, 2018) (only available in
               Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 10 of 71



       Indeed, as COPINH itself had reported, a member of the National Direction of Criminal Investigation (DNIC)
told Berta Cáceres on February 25, 2016 that “they were not responsible if something happened to her”.13

        In light of the fact that Sergio Rodríguez and Roberto David Castillo have been falsely accused of this crime
based on no evidence, Amsterdam & Partners LLP appointed a team of private investigators in an attempt to discover
what the police had overlooked. Our findings were nothing less than shocking, as investigators were able to obtain
several leaked recordings of phone calls and a witness interview conducted by the police allegedly in April 2016, in
which a certain named mayor is identified as issuing direct death threats against Berta Cáceres, which would imply that
this individual would in normal circumstances be a prime suspect of the investigation.

         Nevertheless, this evidence of someone else with no relations whatsoever to DESA making specific death
threats against Cáceres was buried by the police, ignored by prosecutors, and hidden from public knowledge in favor of
COPINH’s campaign of selective persecution against innocent parties. The prosecution has not explained what
happened with this line of inquiry and why it has not disclosed this evidence to the defense, thus hiding potentially
exculpatory evidence from the accused and violating their rights as protected by Honduran and international law. It has
also prosecuted policemen who appear to have tried to push forward alternative lines of investigation, in what may be a
stifling of actual truth seeking within the Public Prosecutor’s Office. We also have received information that indicates
the prosecution had draft indictments against other individuals and several other alternative theories but that it chose to
pursue a theory of intellectual authorship of Sergio Rodríguez Orellana and Roberto David Castillo. It appears that was
the course of least resistance. The Prosecutor’s Office authored a PowerPoint presentation that shows that the culprit
could have been a band of persons from Concepción el Sur in the department of Santa Bárbara which wanted Ms.
Cáceres dead. With regards to this second plan the prosecution had detailed recordings and statements of witnesses on
who would have done this, given the orders, and why.

        On August 21, 2018 the Expert Witness for the Public Prosecutor’s Office signed a Final Expert Witness
Report.14 But the prosecution did not provide it to the defense until September. In the interim several expert witnesses
for the defense who had traveled from the United States went on August 30, 2018 to the Offices of the Prosecution to
conduct extraction of mobile phones and other devices. Those experts were not told that document existed. The
prosecution withheld this information until after those defense experts had left even though the Public Prosecutor’s
Office knew the information contained in that Final Report was directly relevant to the work the defense expert
witnesses would be performing both in knowing what devices the prosecution had and which it would be using it
against Rodríguez and how the prosecution interpreted the information contained in those devices.

       This is a 471-page document dated August 21, 2018 but which was released to the defense on September 6,
2018, sixteen days later, even though Sergio Rodríguez’s trial was unofficially scheduled to start on September 10,
2018. The prosecution waited to release it to the defense until Thursday, September 6, 2018, with the trial unofficially
scheduled to start that Monday, September 10, 2018, thus giving the defense only three days to analyze it. Yet on
September 10, 2017, the trial date was officially set to September 17, 2018, which meant the defense would only have
ten days to analyze the report. Yet on September 17, 2018 the private accusers would file a series of legal challenges
that would again delay the trial’s commencement.




13
 COPINH: Denuncia urgente del 06 marzo 2016 (May 7, 2016), https://copinh.org/2016/03/copinh-denuncia-urgente-del-06-
marzo-2016/ (only available in Spanish).
14
                Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 11 of 71



       This report by the prosecution shows there were no electronic communications between Rodríguez and Cáceres
and that the only accused with which Rodríguez ever had any electronic contacts were Bustillo, who was an ex-
employee of DESA (dismissed in early 2015) and Castillo, company president.

       The August 21 Final Report emphasizes that Rodríguez had communications with contacts whose names
appeared in the devices of other accused. Thus, the prosecution’s expert is effectively -and absurdly- arguing that
having a common acquaintance with a third party, or even just having that third party as a contact in one’s mobile
address book, necessarily means that because both may have known that third party, both must have communicated
amongst themselves even if there is no evidence of communication.

        Messages reviewed by Amsterdam & Partners LLP, which were obtained by expert witnesses who extracted
information from devices as part of the process in the criminal trials of both Sergio Rodríguez and Roberto David
Castillo, show that the prosecution omitted from its Final Report an earlier part of the conversation between Bustillo
and Berta where Bustillo appears to maintain intimate relations with Berta and tells her that he knew her partner at the
time was a jealous man.15

       Berta Cáceres frequently communicated with and met Roberto David Castillo in person and was not afraid of
him. On the contrary, their relationship was friendly, cordial and both repeatedly stated they respected each other. As
the messages quoted in the Annex show, Berta acknowledged that David had helped her financially.16

        Castillo wished her a good trip when she went to Italy and Cáceres replied she would bring him a bottle of
grappa: an Italian brandy. 17 Cáceres also insistently asked Castillo to go to an activity where there would be persons of
great importance to her18, Cáceres told Castillo that she had been told he was a good person. They congratulated
themselves on multiple times including Christmas and New Year’s greetings19. Cáceres also acknowledged she told
Castillo much information, and invited Castillo to drink tequila20, coordinated having breakfast with him21 and before a
trip to Havana, Cuba she told Castillo she would have liked to take him with her to go to Havana’s malecón22 and
indeed after arriving in Cuba she wrote to him when she found a wi-fi hotspot23.

        Cáceres also offered Castillo a place where he would sleep well24, and was concerned about his health when
Castillo was ill with dengue fever, telling him she would have liked to help him and take care of him25 and
recommending specific herbal remedies26. She also happily informed Castillo when two women close to her were
awarded visas27 and would frequently ask when she would be able to see him or talk to him28. Also, there are many
messages about the car Castillo helped Cáceres get29; and when Castillo asked her for the vehicle’s license plate


15
   See Annex I, message 16 et seq.
16
   See Annex II, message 49 et seq.
17
   Id., message 58 et seq.
18
   Id., message 95 et seq.
19
   Id., messages 142-165; 1192-1200.
20
   Id., message 189.
21
   Id., messages 197, 651.
22
   Id., messages 243-244.
23
   Id., messages 248-250.
24
   Id., message 304.
25
   Id., messages 324-328.
26
   Id., messages 340-341.
27
   Id., messages 487.
28
                Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 12 of 71



information to help her with a payment, she readily gave him the information even before asking why he wanted it30.
Later, Castillo tells her that the documents for her were ready and the business where she could pick them up, to which
she replies she will refund him and apologizes for any inconveniences.31

        It is also clear from the messages that Cáceres wrote to Castillo from the ceremony where she was being
awarded the Goldman Prize, just before the ceremony started and told him she would have liked him to be there.32 She
gave him her temporary US mobile number33 and also asked him for advice on car rental in Houston, Texas and asked
if they would be able to communicate by WhatsApp while he traveled34. Castillo also told Cáceres that he wanted
persons, likely referring to persons near the Agua Zarca project, to have a bridge35 and about this Cáceres answered that
of course they could talk. Castillo also stressed to Cáceres that he was always open to talking with her36; and that
besides considering her a valued friend he was hopeful that someday they would be able to find a middle ground in
which both would get a favorable outcome37.

       Most importantly it is clear that Castillo helped Cáceres at a time of need when Cáceres’ mother required
treatment for a medical condition. Castillo got her an appointment with a specialist and we can see how Cáceres would
ask him for the details of when and where the appointment would be and with which physician and how afterwards she
would keep Castillo informed of her mother’s medical progress. Cáceres even consulted with Castillo on the details of
how to pay for the treatment as a medical secretary would not accept advanced payment.38

        Messages between Berta and this other partner, which the prosecution has completely ignored in its reports,
show that they had a contentious sexual relationship in which the partner exhibited clear sexist and controlling attitudes
towards Berta, in constantly insulting her, calling her derogatory names, to which Berta did not agree, and in using her
as a source of money which he would borrow and not return.39

       The messages read like a textbook example of an abusive relationship and show that even with respect to this
one individual, one could imagine the clear existence of other motives for the crime, either because of money he owed
Berta or the COPINH which he did not intend to repay or simply because Berta was trying to leave the relationship and
as an abusive man he would have found that show of strength from Berta threatening to his profoundly twisted concept
of manhood. Berta accused this person of being with her only because he wanted the Goldman Prize money, of beating
her and abusing her, giving at least one concrete example of a beating. 40

        Among these messages, one can also clearly observe fraudulent tactics used by COPINH to deceive
international media and NGOs – a pattern of behavior believed to continue today. Within their a WhatsApp
conversation from October 16, 2015 they made plans to bring by bus outsiders to meet the UN Rapporteur on the
Rights of Indigenous Peoples, specifically from the departments of Lempira and La Paz, with the purpose of fooling the
Rapporteur into thinking that those protesters were locals that were opposing the Agua Zarca project.41



30
   Id., messages 1003-1014.
31
   Id., messages 1029-1135.
32
   Id., messages 586-587.
33
   Id., messages 596-602.
34
   Id., messages 625-629.
35
   Id., message 1025.
36
   Id., messages 1026.
37
   Id., messages 993.
38
   Id., messages 1043-1104.
39
   See Annex III, messages 2034 et seq.
40
   See annex III, chat messages 3646, 3650, 1917 et seq.
41
                Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 13 of 71



        Similarly, the prosecution heavily edited a conversation that Berta had with a person who in the chat identified
himself as a Swiss Journalist by the name Yanik on March 2, 2018 hours before Berta’s murder. The part of the
conversation that the prosecution omitted shows the journalist’s interest on researching a report into mining activities
and that hours before her death Berta spoke of threats that had originated because of those mining activities and that
Berta spoke of areas of Honduras, like Copán, far away from Agua Zarca which is not a mining project. Yet the
prosecution included in its report only 15 of 42 messages in the chat. Shortly after her death Yanik wrote an article in
French in a Swiss newspaper about his conversation with Cáceres shortly before her death.42 That article confirms the
possibility that Berta was scared for her life because of threats that she believed were coming due to her mining
activism, not her activism against Agua Zarca - a hydroelectric, not mining project-, a fact that has been omitted by the
prosecution and private accusers in the criminal trials against Sergio Rodríguez and Roberto David Castillo and by the
COPINH in their conveniently cast version of what happened.43

        Messages dated Nov. 3rd 2014, between Berta and a person identified in the extracted messages as a solicitor
(“fiscal”) at the Office of the Solicitor for Ethnicities (“Fiscalía de las Etnias”), make it clear that the COPINH was
helping that government office get financing from the European Union.44

        It is also interesting to note that messages between Cáceres and Tomás Gómez Membreño on May 12 and 13,
2015, indicate that the Office of the Solicitor for Ethnicities used its resources to help the COPINH move demonstrators
to protest sites.45

        Other relevant messages are those between Cáceres and a person which per the information extracted from
devices is identified as a prosecutor at the Office of the Solicitor for Ethnicities on May 13, 2018. These messages show
that COPINH and the Office of the Solicitor for Ethnicities were in close coordination regarding their mutual financing.
The COPINH would help the Fiscalía get money from European Union donors, while the Fiscalía itself would directly
aid the COPINH in transportation for its protests.46

       Messages between Tomás Gómez and Berta Cáceres are also illustrative of how the COPINH planned to move
supporters from outside the area to the Agua Zarca project site area to make a show of force when Billy Kyte of Global
Witness arrived at the area.47




42
   Yanik Sansonnens, [Resignation or death], La résignation ou la mort, (March 11, 2016) available at
https://drupal.lecourrier.ch/portail/16169 (last visited October 10, 2018).
43
   See Annex IV conversation between Yanik and Berta Caceres according to the expert witness appointed by Attorney General’s
Office c.f.
Annex V, conversation between Yanik and Berta found by company who extracted the data directly from Berta´s device.
44
   See Annex VI, chat messages between as a solicitor (“fiscal”) at the Office of the Solicitor for Ethnicities (“Fiscalía de las
Etnias”) and Berta Caceres on May 11th and 13th, 2015, messages 73-99.
45
   See Annex VII, chat messages between Tomas and Berta Caceres, messages 478-500.
46
   See Annex VI, messages between a person that according to the extracted information is identified as a solicitor at the at the
     Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 14 of 71




         It is also important to note that Berta and Tomás exchanged messages where they spoke
with fear about common acquaintances. Berta had found out that a payment was being negotiated
so that those individuals would not report to the authorities who had committed a murder. This
situation made Berta, Tomás and Aureliano worry about their own safety. Through the
conversation and at the end Berta repeatedly asked Tomás to delete all messages about this
topic.48


        According to information provided by the Prosecution in a report on messages sent to a
chat regarding security for the project, Rodríguez informed group members that they should take
action to make sure nothing happened to a COPINH member who had personal problems and for
whom Berta wanted cautionary measures. Rodríguez knew that if something happened to that
person the COPINH would blame the company.49

       C. Denial of Presumption of Innocence

       When both Rodríguez and, later, Castillo were arrested, their photos were widely shared
on social media by the prosecution, which then allowed COPINH to immediately integrate into
their media campaigns, presenting the two DESA executives as guilty before any hearing could
be held.

        Rodríguez has now spent almost two and a half years in pretrial detention without bail,
which represents a violation of basic human rights for which he is seeking redress before the
Inter-American Commission on Human Rights (IACHR). He is being held in military barracks
and has at times been in a mixed population with convicted inmates, his jail conditions are
significantly worse and more dangerous than a normal facility for those awaiting trial. Without
explanation, he has been denied many common privileges, such as access to paper and pencil,
adequate time to meet with counsel, or even food and other items brought by relatives.

        Incredibly, even in the face of the state of vulnerability to which Sergio Rodríguez has
been subjected to because of the prosecution’s concealments which have impeded the equality in
procedural resources enshrined in Honduran criminal procedure, and an effective exercise of
Rodríguez’s right to defense and the presumption of innocence, on November 5, 2018 the
Sentencing Court, in a convenient interpretation of the calculation of the limit imposed by the
Law of two years for preventive detention, extended Mr. Rodriguez’s stay in preventive
detention. The court did this even though Rodríguez would still have been subject to the trial’s
result and verdict even from outside of jail.


48
  See appendix VII, chat messages between Tomas and Berta on August 25th, 2015, messages 1872-1898.
49
  See appendix VIII, chat messages, group conversation, included in a file titled “Coordinación PHAZ”
originating from the prosecution, messages 30 and 31 (on file with Amsterdam & Partners LLP).



                                                 1
     Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 15 of 71



        Rodríguez has clearly and repeatedly been treated as guilty by the state, violating his
right to the presumption of innocence beginning with the weakness of the state’s evidence. In
few other countries could someone be jailed on a murder trial based on a single phone call, the
contents of which are unknown, and a single text message, the contents of which are totally
unrelated to the event. Castillo is believed to be held on even more spurious evidence. As
Greenspan writes in his report, “The state appears to be attempting to incriminate Sergio
Rodríguez without an evidentiary foundation to do so. This presumes his guilt and violates the
presumption of innocence.”50

       What is more curious is that this pernicious treatment of Rodríguez is taking place despite
his exemplary cooperation with investigators. Out of the first four individuals accused of the
murder of Ms. Cáceres, Rodríguez was the only one to volunteer to make a statement before the
Judge and submit to cross-examination by prosecutors – a decision he made as he has nothing to
hide. Sergio’s statement categorically denies involvement, and indicates how the prosecutors
used him as a prop to draw a non-existent connection between the murder of Cáceres and the
company:

       “I have no connection with the murder of Bertha Cáceres, I never issued any threats
       against her either directly, or by phone, or by any other means. You have my telephone
       number. You can see that I never had any communication with her. I understand the
       anger of her family because I know what it’s like in that situation; my father was
       murdered 23 years ago. I never knew who killed him and I never knew if anyone was in
       jail. I understand this family’s pain and their demand for justice, but there can be no
       justice based on an injustice when I’m being unjustly implicated. I’ve been summoned by
       the Attorney General’s Office and have appeared and provided full cooperation, and I’m
       being implicated because I’m the executive who was the face of the company in corporate
       communiqués, and I’m being implicated in this event based on that call I made. I believe,
       based on my attitude, since I would have appeared had I been called to give evidence,
       that I have demonstrated having no responsibility for this. Moreover, I could have fled on
       the day they came with the arrest warrant, but I presented myself to deny this and to put
       myself at the disposal of the authorities. I believe I’ve been victim of a character
       assassination. Even this morning they took me down to the street to parade me before the
       media. They brought my codefendants in directly but they took me down to the street to
       expose me, to make me the link and say that it was the company.”51




50
 See Greenspan Report, supra note 1.
51
 Petition to IACHR, Statement of Sergio Ramón Rodríguez Orellana, supra note 5, pages 4-5; citing
Declaration and Interrogatory of Sergio Ramón Rodríguez Orellana, supra note 5, Appendix 2, folio 735.



                                                  2
       Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 16 of 71



          D. Prosecution Based on Incomplete Investigation

       On the morning of the opening day of the trial against Sergio Rodríguez on September
17, 2018, the prosecution made the extraordinary and outrageous move of swearing in new
witnesses, which is an open admission to the court that the investigation is ongoing.

       Speaking in an interview with Voice of Honduras, Rodríguez’s lawyer Celeste Cerrato
explained why the defense is so deeply concerned by this aberration from normal procedure:

          “Thank you Lucía, this morning we have been convened to commence the hearing for the
          oral and public trial, as you have been able to see we have since early in the morning
          been here as we were also convened for the swearing in of an expert witness and this is a
          situation that truly worries us because then we are about to start arguing the case and yet
          investigative acts are still being conducted[.] [This is] something, well, unprecedented
          because our procedural norms are designed so that once the investigations have
          concluded the Public Prosecutor can file the prosecutorial request and sustain it based
          on those investigations. However, the investigations have not yet ended, and the
          participation of the defense has at all times been denied even though the case was
          already in judicial stages. This has forced us to request the [intervention of] expert
          witnesses, and thus this morning one of our expert witnesses has been sworn in. Yet we
          are called for debate and that indicates that the evidence [phase] is not yet over and in
          that sense this hearing which is of such importance should not start as the hearing is
          when a decision regarding innocence or guilt of the persons who are being processed
          [the accused] is reached.”52

          E. Falsification of Testimony


        The state’s case against Sergio Rodríguez also depends on witness statements from
members of COPINH that are riddled with verifiably false claims. During the fact-finding
hearing, Lilian Esperanza López Benítez, a COPINH member, claimed under oath that
Rodríguez issued threats against Ms. Cáceres during a demonstration in San Francisco de Ojuera
in November 2015. However, this is a completely false claim, as Rodríguez was not present in
the area during this demonstration – a fact confirmed in the witness statement by Claudia Lorena
Erazo and by telephone and credit card information that places Rodríguez in Tegucigalpa.

       López also falsely claimed that Sergio again issued a threat against Cáceres on February
20, 2016 – which makes no sense as issuing threats in the presence of police would have resulted

52
     Celeste Cerrato, interview with Voice of Honduras, Sept. 17, 2018.



                                                      3
     Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 17 of 71



in arrest or rebuke, and further she wasn’t present at the time that Rodríguez spoke with Cáceres
on that day. In fact, much of this demonstration was captured on video, which appears to depict
only aggressive conduct on behalf of the COPINH demonstrators, while the DESA
representatives remained calm and respectful. According to Rodríguez’s IACHR petition, the
exchange between him and Cáceres on that day was completely innocuous, as “he saluted and
congratulated her for having won the Goldman prize, to which she responded by inviting him to
COPINH to see how she had invested the prize money she had been given; he never threatened
her in any way, quite aside from the fact that the Police, members of the public and COPINH
were present at that moment.”53 Further, the witness statement of of José Manuel Penabad Pages
contradicts López’s claim, and declares that Sergio’s behavior was friendly and that he did not
hear Sergio threaten Ms. Cáceres.54

        Additionally, López falsely claims that Rodríguez threatened Cáceres by phone and text
message. This false accusation was rebutted in Expert Brenda Barahona’s original report for the
Public Prosecutor’s Office on the telephone analysis, which shows that there are no calls or
messages between Ms. Cáceres and Sergio Rodríguez.55 In addition, when the Expert is asked
based on the analysis what connections there were between Sergio and Ms. Cáceres, she answers
that there are no calls and the Expert’s report states that there are no calls or messages.

       López further claims that at the time, reports had been made to the authorities of these
alleged threats by Rodríguez toward Cáceres. However, neither the prosecutors nor the private
accusers have submitted this documentation as evidence because they simply do not exist.




        F. Irregular and Incomplete Access to Cell Phone, Other Devices, and Electronic Data

        As much of the state’s accusations against Rodríguez and Castillo depend on vague
theories of imagined connections to the killers of Berta Cáceres, the data from cell phones, other
devices of all parties, and information gathered from cellular providers Tigo and Claro,
represents the most important potential exculpatory evidence to prove their innocence – and yet
access to the devices by the expert witnesses appointed by the defense has been repeatedly
hampered, rushed, and in some cases, prevented.


53
   Petition to IACHR, Statement of Sergio Ramón Rodríguez Orellana, supra note 5, page 4; citing
Declaration and Interrogatory of Sergio Ramón Rodríguez Orellana, supra note 5, Appendix 2, folio 733.
54
   Declaration and Interrogatory of José Manuel Penabad Pages (witness proposed by Sergio Rodríguez’s
defense attorneys), folios 787-790 of the Initial Hearing cited in Petición a la CIDH, Petition to IACHR,
Statement of Sergio Ramón Rodríguez Orellana, supra note 5, page 5
55
   Brenda Barahona, Preliminary Report File ANALISIS-VIVINV-DNII-No. 0004-2016 (March 9, 2018).



                                                    4
    Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 18 of 71




         On August 29, 2018, the court decided to allow access to the private accusers (the
victim’s family and a protected witness to devices seized at the DESA offices, despite the
prosecution declaring it had no interest in using those devices as evidence against Rodríguez.
The lack of opposition from the prosecution before the court on this question represents a
massive disadvantage for the defense, as now their expert witnesses were given an impossibly
short time frame to analyze a huge amount of data. At the time the court required that a report be
submitted by September 17, 2018, when in fact a proper forensic analysis of this data would take
at least two months.

        Furthermore, it is suspected that by handing over non-relevant DESA devices to the
private accusers, the state could be inviting an opportunity for COPINH to misconstrue,
misinterpret, and make false claims regarding perfectly lawful operational communications at the
company. Given the group’s past pattern of spreading disinformation about the company in their
media campaigns, there seems to be little doubt that this egregious breach of privacy will further
add to the negative public perception of the company created by COPINH.

        In addition to the highly irregular handling of this sensitive information, throughout the
data extraction process, the prosecutors have played a highly interventionist role curtailing the
duties of the expert witnesses to examine the evidence. For example, the defense was denied
access to a laptop recovered from the scene of the crime, ostensibly because the experts had been
sworn in to examine “a white laptop,” and not a “black laptop.” Thus the private accusers
described something the defense had never seen, did not describe it correctly (or so it seems),
there was no previous indication that this was an error, and then the defense is required to
magically know a superficial attribute that has not been indicated (the color of the laptop) with
regards to an object whose analysis was authorized by the Court.

       This denial of access to examine data is especially troubling given that the prosecutor’s
expert witness had been sworn in to extract information from that same laptop, meaning that the
accusers will have access to this information, but the defense team for Rodríguez will not. This is
an obvious case of obstruction of justice.

        However, this wasn’t the only time that the expert witnesses for the defense were denied
access. The police recovered five flash drives from Cáceres’ home – however when the experts
arrived to perform the extraction, four of the flash drives had “gone missing,” while the
prosecution claimed that the individual in charge of that evidence was unavailable, resulting in
denial of access to the data. Another iPhone which had been analyzed by the prosecutors was
denied to the expert witnesses of the defense. One peculiar intervention by the prosecutors took
place when the defense at the urging of one of its expert witnesses expressed concern that some
of the UFDR files may be incomplete or corrupted, and to verify they asked the state’s expert



                                                5
     Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 19 of 71



Brenda Barahona to share another copy. However, this attempt to verify the accuracy of the data
was blocked by the prosecutor, denying the defense expert witness the opportunity to ensure they
had obtained the complete files.

        There are also issues regarding the chain of custody of the phones and devices. In the
Rodríguez case the prosecution just gave the defense information on CDs or other media which
in turn had copies of what may have been extracted from the phones or other sources. Some of
the information provided had already been processed with the Cellebrite software, and the data
was disorganized and incoherent, making it impossible to make clear interpretations of
potentially very important information. The expert witness for the defense was never provided
with an inventory of the information of phone extractions or with a document which indicated
the relationship between each phone extraction and who owned each device. Furthermore, it is
entirely unclear how this data ended up on the specific media provided to the defense, often with
no documented chain of custody as court documents attest. For example, an official court
document signed by the court’s secretary general, dated February 9, 2018 on the matter of what
was given to the defense states a lack of chain of custody for several items, including two
mobile phones that belonged to Berta Cáceres:

       “- 5) a CD case made of paperboard, on its front part it can be read Maxell DVD+R, data,
       video, musica, donnes, video, musique, size 4.7 GB go, 120 min/up to/max 16x, color
       purple and white with a handwritten text that reads as follows (Berta Caceres case
       extraction of Sony Experia phone device), part 4, inside there is a DVD with digital
       information (sheet 2300 according to subparagraph a), provided by expert witness Brenda
       Barahona (without chain of custody).- 6) a CD case made of paperboard, on its front part
       it can be read Maxell CD+R, data, music, video 700mb, 80 min/up to/max 48x, color
       blue and white, with a handwritten text that reads as follows (Berta Caceres case
       extraction of phone device Blu brand, mobile phone brand Blu, containing a CD-R with
       digitalized information (sheet 2301 subparagraph b) provided by expert witness Brenda
       Barahona (without chain of custody).- 7) a CD case made of paperboard, on its front part
       it can be read Maxell CD+R, data, music, video 700 mb, 80 min/up to/max 48x, color
       blue and white, with a handwritten text that reads as follows (regarding number 9827-
       0708) and it contains a CD-R with digitalized information, (sheet 2301 subparagraph c),
       provided by expert witness Brenda Barahona (without chain of custody); and also the
       digital information provided by [phone] companies Tigo and Claro so that he [the
       expert witness for the defense] can carry out the expert analysis he has been tasked with
       in case TS/JN-3-88-2017, criminal process against. . . 3) SERGIO RAMON
       RODRIGUEZ ORELLANA . . .”56

56
 Tribunal de Sentencia con Competencia Territorial Nacional en Materia Penal, Sala Primera;
Constancia (Feb. 9, 2018), TSJN-3-88-2017 (underlining added; our translation).



                                                  6
     Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 20 of 71




        This highly irregular, incomplete, and rushed data extraction process, in addition to the
sharing of non-relevant data with the private accusers, raises serious concerns regarding the
fairness of the trial.


II. THE FALSE MYTHOLOGY OF THE GAIPE REPORT

           “The Honduran state has failed Sergio Rodríguez and [Roberto] David Castillo Mejía.
                                                                                          (...)
                  Due process and the presumption of innocence are more than mere principles:
                                                          they are fundamental human rights.”
                                                   – Brian Greenspan and Michelle Biddulph57

        In the months following the murder of Berta Cáceres, the victim’s family and COPINH
moved to appoint the International Advisory Group of Experts (GAIPE) to carry out a private
investigation into the crime. The group, led by Dan Saxon, Roxanna Altholz, Miguel Ángel
Urbina, Jorge Molano and Liliana Uribe-Tirado, made four visits to Honduras, interviewed
sources handpicked by COPINH, and were given partial, selective access to the state’s evidence
from the criminal investigation – most infamously a selection of unflattering text messages.

         Their report, “Dam Violence: The Plan that Killed Berta Cáceres,”58 was published in
November 2017 and made strong accusatory pronouncements regarding DESA executives and
their alleged ties to the crime, despite openly lacking full access to the evidence. This document
would later go on to become a cornerstone of the international media narrative on the case and
would even be submitted as evidence in several of the cases against the accused.

        The GAIPE report however is blatantly non-objective, and has served as COPINH’s most
important foundational propaganda instrument to recruit allies among the NGO community who
have neglected to independently analyze the facts of the case. When Amsterdam & Partners LLP
was retained by DESA in May 2018, one of our first actions was to retain Brian Greenspan, one
of Canada’s most highly respected criminal law experts, to independently review the claims
contained in the GAIPE report. His findings, published in July 2018, invalidate numerous claims
made by GAIPE, and cast doubt regarding the report’s adherence to international standards for
fact-finding investigations.



57
 Greenspan Report, supra note 1, page 15.
58
 GAIPE, Dam Violence, The Plan that Killed Berta Cáceres (November 2017) [hereinafter GAIPE
Report], https://justassociates.org/sites/justassociates.org/files/exec_summ_dam_violencia_en_final.pdf.



                                                    7
       Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 21 of 71



        The GAIPE Report’s statements accusing DESA of improper dealings with security
forces are wrong. We refer for example to this paragraph from that document:

                          This report demonstrates that partners, executives, managers, and
                  employees of Desarrollos Energéticos Sociedad Anónima (DESA), private
                  security companies working for DESA, and public officials and state security
                  agencies implemented different strategies to violate the right to free, prior, and
                  informed consultations of the Lenca indigenous people. The objective of those
                  strategies was to control, neutralize, and eliminate any opposition. These actions
                  included: the manipulation of communities to rupture their social cohesion, smear
                  campaigns, infiltrations, surveillance, threats, contract killing, sabotage of
                  COPINH’s communication equipment, cooptation of justice officials and security
                  forces, and strengthening of structures parallel to state security forces.59

        The organization that captured a government entity was COPINH through its relationship
with the Office of the Solicitor for Ethnicities which under a mantle of illegality directly
supported COPINH in its campaign against DESA, including supporting the transportation of
persons that had nothing to do with the area surrounding the project to make it look to
international actors as if COPINH did have the support of residents of the area close to the Agua
Zarca project. (See supra, section I-B on messages between Berta Cáceres and a person at the
Office of the Solicitor for Ethnicities, and text of messages included in Annex.)

           Later on, the GAIPE report states that:

                          Relationships of executives and partners with highest-ranking government
                  officials sustained an alliance between DESA and security forces, which enabled
                  not only coordination but also subordination of security force agents in operations
                  to control and repress community and COPINH members, including Berta Isabel
                  Cáceres Flores.60

We ask the reader to conscientiously absorb the discussion in Section I of this document
regarding the Travesty of Due Process, about among others, failures by the Prosecution to
disclose information to the defense in the criminal cases against Sergio Rodríguez and Roberto
David Castillo.

        Affirmations in the GAIPE Report about a supposed conspiracy between DESA and the
State to cover up the murder are only irresponsible speculations. That report has in fact worked
against the pursuit of truth and justice as it has placed undue pressure upon the prosecutors to
convict even in the face of a complete lack of evidence against Rodríguez and Castillo.




59
     Id. at 2.
60
     Id. at 16.



                                                     8
       Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 22 of 71



          A. Failure to Meet Lund-London Guidelines

       According to the Greenspan Report, the GAIPE Report shows repeated failures to
comply with the International Human Rights Fact-Finding Guidelines (otherwise known as the
Lund-London Guidelines) which were established by the International Bar Association’s Human
Rights Institute and the Raoul Wallenberg Institute in 2009.

        The Lund-London Guidelines state that when conducting a fact-finding mission, the
delegation should “make use of all data collection techniques available”, and, where it relies
upon information gathered by a third party, it should “take all reasonable measures to verify the
objectivity of that information gathering process in order to rely on the evidence collected,” and
when verification is not possible, the report should note it as such, among other provisions.

        The main problem here is that GAIPE appears to completely disregard the incomplete
access they had to information. While the authors acknowledge that they had access to only a
“fraction” of the digital evidence gathered in the investigation,61 and while they identified
irregularities and shortcomings in the investigation, it nevertheless concluded that it had
identified criminal conduct and the “possible” intellectual authors of the murder of Berta Cáceres
– and those conclusions in turn have resulted pressure on prosecutors to take actions that are not
supported by evidence.

        Greenspan writes: “The GAIPE Report suffers from numerous flaws: it makes assertions
of fact without citing a supporting source; the sources that it does cite often do not support the
factual assertions it makes; it draws speculative inferences from the evidence and fails to explore
alternate inferences; it makes factual conclusions based on evidence that it concedes is
inadequate; and it lacks objectivity in its analysis of the facts.”62

          B. Unsupported Claims

        The Greenspan Report identifies numerous areas in which the GAIPE authors make
factual claims based on no cited sources, conclusions based on speculative inferences, and
conclusions based on incomplete evidence.

       Greenspan notes that GAIPE's most provocative allegations about DESA's employees
have no factual support at all. In terms of their main claims, the GAIPE authors fail to cite
anything that “actually substantiates these allegations,” and instead base their conclusions on



61
     Id. page 2.
62
     Greenspan Report, supra note 1, page 8.



                                                9
     Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 23 of 71



“text messages that are completely unrelated to the contents of these allegations."63 Greenspan
concludes that the GAIPE report “appears to be written in order to justify charges against DESA
executives, not to dispassionately and objectively determine the truth. Any attempt to portray it
as an independent fact-finding report is, unfortunately, mistaken and tragically misleading.”64


III. THE TRUE FACE OF COPINH

         “When COPINH came to this sector of Río Blanco, Intibucá for the protests of the dam,
                  they didn’t come to the protests of the dam peacefully, they came attacking,
                you can say, the families of [the village of] El Barrial, Río Blanco, Intibucá.”
                          – Aquilino Madrid Muñoz, Aldea El Barrial, Río Blanco Intibucá65

        COPINH has successfully presented a certain positive image of itself to the international
community as an indigenous rights organization engaged in both environmental and human
rights activism. However, this overly simplistic portrayal overlooks a much more controversial
reality of their tactics and conduct in the local communities in which they operate, where for
many years their violent disputes over land and resources have been deeply controversial.

       A. Early History and Rebranding

        Beginning in the early 1990s, Honduras, largely during the Carlos Roberto Reina
government (1994-1998), implemented a series of reforms with respect to the country’s
indigenous population.66 This included the official recognition of Honduras as a multi-ethnic
nation,67 the 1995 ratification of the Convention concerning Indigenous and Tribal Peoples in
Independent Countries of 198968 (ILO 169 or the Convention), collective land titling, and the
introduction of bilingual education for indigenous groups.69 As has been noted, “the region-wide
adoption of ILO 169 can be understood as part of the norms-cascade whereby elected democratic

63
   Greenspan Report, supra note 1, page 9.
64
   Greenspan Report, supra note 1, page 12.
65
   Interview by Aquilino Madrid Muñoz, Aldea El Barrial, Río Blanco, Intibucá (translation ours).
66
   Mark Anderson, When Afro Becomes (like) Indigenous: Garifuna and Afro-Indigenous Politics in
Honduras, J. LATIN A. & CARIBBEAN ANTHROPOLOGY 384, 395, June 28, 2008.
67
   Id.; see also CONSTITUCIÓN DE LA REPÚBLICA DE HONDURAS, art. 173 (obligating the state to preserve
and stimulate native cultures such as folklore, popular art, and handicrafts).
68
   See ILO, RATIFICATIONS FOR HONDURAS,
http://www.ilo.org/dyn/normlex/en/f?p=NORMLEXPUB:11200:0::NO::P11200_COUNTRY_ID:102675
(last visited May 30, 2018).
69
   SECRETARIA TÉCNICA PEDAGÓGICA DIRECCIÓN GENERAL DE PROGRAMAS ESPECIALES, PROGRAMA
NACIONAL DE EDUCACIÓN PARA LAS ETNIAS AUTÓCTONAS AFRO-ANTILLANAS DE HONDURAS (1994),
http://www.oas.org/udse/seminario_mx/honduras.doc; see also Decreto 93-97, 22 June 1997.



                                                 10
     Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 24 of 71



governments ratified international human rights instruments as a means of staking their global
democratic credentials, following extended periods of military and authoritarian rule.”70

       In Honduras in particular, however, the reforms passed by the Reina administration were
sparked in large part by an emergence and empowerment of groups representing indigenous
peoples in Honduras. The Advising Council for the Development of Autochthonous Ethnic
Groups (CADHEA) was founded in 1987 and acted as “a bridge between the ethnic
organizations and the government.” 71 Then, in 1992, then National Confederation of
Autochthonous Peoples of Honduras (CONPAH) 72 supplanted CAHDEA as the dominant
umbrella organization for major ethnic federations.73

               Cáceres and her husband at the time, Salvador Zúniga, founded the Civil Council
for Popular Organizations of Intibucá74 in 1993 as an organization to coordinate the activities of
various “popular”—not necessarily indigenous—organizations in the Intibucá area.75 According
to COPINH’s own website, the organization’s founding grew out of “the decline of the
revolutionary struggles in the Central American region,” including the “the incorporation of
guerilla forces into legal electoral parties,” as well as the “the opening of local economies to
transnational capital investment in strategic areas, taking advantage of the neoliberal
privatization of state and natural resources.”76 Early in COPINH’s history, on May 1, 1993, the
organization led what it describes as “a workers’ march without precedent in the history of the
city of La Esperanza” in protest of high living costs and “calling for the defense of the forest and
culture, and for the repair of the streets and the city’s sewage system.”77 The following year,
COPINH led a series of marches from various Lenca communities to Tegicugalpa to push for


70
   MARIA V. CABRERA ORMAZA, THE REQUIREMENT OF CONSULTATION WITH INDIGENOUS PEOPLES IN
THE ILO 73 (2018).
71
   ORGANIZACIÓN NACIONAL INDÍGENA LENCA DE HONDURAS, PERFIL DE LOS PUEBLOS INDÍGENAS Y
NEGROS DE HONDURAS 9 (2002) (translation ours),
http://documents.worldbank.org/curated/pt/533071468035409632/pdf/656720WP00PUBL0y0negros0de0
honduras.pdf (translation ours).
72
   The group was founded as the National Coordinator for Autochthonous Peoples (Coordinadora
Nacional de Pueblos Autóctonos), and in 1993 changed its name to the Confederation of Autochthonous
Peoples of Honduras (Confederación de Pueblos Autóctonos de Honduras).
73
   Anderson, supra note 66, at 394.
74
   For simplicity referred to as COPINH throughout, even when referring to the group prior to its
renaming.
75
   MARVIN BARAHONA & RAMÓN RIVAS, ROMPIENDO EL ESPEJO: VISIONES SOBRE LOS PUEBLOS
INDÍGENAS Y NEGROS EN HONDURAS 101 (1998).
76
   Roverto Barra, Civic Council of Popular and Indigenous Organizations of Honduras: 25 Years of
Struggle and Revolution (Mar. 22, 2018), COPINH, http://copinhenglish.blogspot.com/2018/03/civic-
council-of-popular-and-indigenous.html.
77
   QUE ES COPINH, https://copinh.org/2008/12/que-es-copinh/ (last visited May 31, 2018) (translation
ours).



                                                11
     Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 25 of 71



constitutional recognition and protection of indigenous peoples under Honduran law.78 Some
3,000 to 5,000 people participated in the march, which became known as the “Pilgrimage for
Life, Justice and Liberty” and sparked what has been described as “Lenca mania” in the capital.79

        By then, it had “bec[o]me clear [to COPINH] that Lenca community demands, framed as
such, generated more excitement among community members, COPIN/H member organizations,
and outside organizations belonging to the COPIN/H organizations’ solidarity networks, than did
purely class-based claims. In short, identity politics was gaining traction where national-popular
articulations were failing.”80 Thus, in February 1995, the organization dedicated itself to the
representation of “indigenous” peoples, amending COPINH’s name to the Civil Council for
Popular and Indigenous Organizations of Honduras.81 To be sure, this name change was not
necessarily due to the ethnic makeup of COPINH’s leadership82 or a change to COPINH’s
ongoing, self-professed struggle to oppose “the North American empire”83 as represented by its
“Gringo ambassador[s].”84 Rather, the rebranding arose from COPINH’s quest for relevance.85

        COPINH’s motivations aside, “at least 14 organizations claim[] to represent the Lenca
and . . . COPINH, as a national NGO, could not claim to be exclusively speaking for them.”86
Even when COPINH is present in a community through what the organization calls its own
consejo indígena lenca (Lenca indigenous council), this should not be confused with a political
governing body, just as it “does not preclude the presence within the village of people who
decline to participate or who actively oppose COPINH’s politics.” 87 Moreover, COPINH,
according to indigenous groups, is an NGO and “not a grassroots membership organization with



78
   Id.
79
   DANIEL GRAHAM, GHOSTS AND WARRIORS: CULTURAL-POLITICAL DYNAMICS OF INDIGENOUS
RESOURCE STRUGGLES IN WESTERN HONDURAS 74 (2009).
80
   Id. at 70.
81
   See id. at 70-84; 83 (emphasis added).
82
   GRAHAM, supra note 169, at 70-71 (“Salvador, who has continued to be a driving force for COPIN/H
since its founding, told me in an interview that he viewed his own self-identification as indígena as a long
and continuing process.”)
83
   Roverto Barra, supra note 76.
84
   COPINH, ANTE LA LLEGADA DE BARACK OBAMA A CENTROAMÉRICA, NOS MANIFESTAMOS PARA
CONDENAR EL INTERVENCIONISMO Y EL GOLPISMO, https://copinh.org/?s=imperio+norteamericano (last
visited June 11, 2018).
85
   See GRAHAM, supra note 169, at 70-71 (“Whereas old-style, national-popular politics did not seem to
stir people, the civil actions that emphasized Lencas’ otherness, underscored their historic
marginalization, and attended directly to community-level priorities, were striking a chord in indigenous
communities and (so long as the demands remained modest) met with the favor of many middle-class
ladinos as well.”).
86
   JULIAN BURGER ET AL., INDEPENDENT FACT FINDING MISSION, supra note 4 at 25.
87
   GRAHAM, supra note 169, at 465-68.



                                                    12
     Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 26 of 71



broad-based community representation and support.” 88 When COPINH joined CONPAH in
1994, the original group representing the Lenca, the National Indigenous Lenca Organization of
Honduras (ONILH), which was founded in 1980,89 left CONPAH to “work independently with
the government and multilateral institutions,” such as the World Bank.90 This development
“expressed fissions among ethnic organizations that would become more visible by the end of
the [1990s].”91

       B. COPINH’s Radical Means and Rhetoric

        In an apparent effort to distinguish itself, COPINH employed increasingly radical actions.
On October 12, 1997, 100 to 200 COPINH activists gathered at Parque Colón, where the Mayor
of Tegucigalpa and delegations from Italy and Spain were gathering at a statue of Columbus
donated by Italy eighty years prior.92 COPINH activists proceeded to spray paint slogans before
“us[ing] syringes to draw small quantities of their own blood, which they spattered on the base of
the monument” before toppling the statue.93 COPINH claimed that the statue fell unexpectedly
when one of its members mounted the statue in an attempt to smear paint on Columbus’s face,
but photos taken at the time show a Lenca man tying rope around the statue.94 Cáceres recalled in
an interview years later that they had been “testing” how easily the statue would fall.95 Whatever
the particular circumstances, COPINH activists proceeded to “beat the decapitated statue as they
might a felled piñata” while the TV cameras rolled.96

        COPINH was denounced roundly in Honduras for its actions, and “politicians and the
media began questioning the authenticity of COPIN/H’s members’ Lenca identity,” especially
that of co-founder Zúniga, who along with COPINH’s leadership was accused of opportunism.97
President Reina, a “staunch defender of indigenous causes,”98 called the COPINH leaders “sick


88
   See Gerencia Ambiental Internacional, Follow-Up Social Due Diligence: Agua Zarca Hydroelectric
Project 26 (Feb. 4, 2014) [hereinafter GAI 2014 Report] (on file with Amsterdam & Partners LLP).
89
   ORGANIZACIÓN NACIONAL INDÍGENA LENCA DE HONDURAS, PERFIL DE LOS PUEBLOS INDÍGENAS Y
NEGROS DE HONDURAS 8 (2002),
http://documents.worldbank.org/curated/pt/533071468035409632/pdf/656720WP00PUBL0y0negros0de0
honduras.pdf.
90
   Anderson, supra note 66, at 396.
91
   Id.
92
   Id. at 313.
93
   Id.
94
   Id.
95
   Id.
96
   Id. at 314.
97
   Id. at 315.
98
   Thelma Mejia, Clay Leaders Matter More Than Our Problems, INTER PRESS SERVICE (Nov. 13, 1997),
http://www.ipsnews.net/1997/11/honduras-indigenous-clay-leaders-matter-more-than-our-problems/.



                                               13
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 27 of 71



people who acted in order to make themselves famous,”99 and refused to engage in direct
negotiations with COPINH, arguing that their demands and tactics “went beyond what is
rational.” 100 COPINH is thus “an organization that has attracted more than its share of
controversy—not just in official camps but also from a variety of conscientious social critics who
have looked askance at COPIN/H’s particular brand of militancy.”101

        While COPINH’s actions have long garnered criticism, COPINH’s rhetoric—claiming,
for instance, “that the U.S. ambassadors in Honduras are pro-consuls of the empire,”102 and
comparing COPINH’s plight to the biblical martyrdom of Jesus, Daniel, and Peter (“They
crucified him upside-down, the poor bastard . . .”)103—appears to be no less radical. As one
scholar explains:

               At least as controversial as its bristly modus operandi has been the
               mixed idiom of Latin American populism-cum-indigenous identity
               politics through which COPIN/H has articulated its demands.
               COPIN/H members’ unapologetic insistence—echoing the utopian
               slogan of the World Social Forum—that “another world is
               possible,” and their public praise for leftist leaders such as Fidel
               Castro in Cuba and Hugo Chávez in Venezuela, have been
               especially worrisome to those who have long championed
               indigenous peoples’ rights in Latin America. In terms both of its
               rhetoric and its mixed membership, COPIN/H bears signs of what
               anthropologist Charles Hale has called “popular–indigenous”
               organizations. In circulating programmatic statements that hail
               non-indigenous avatars of pan-American liberalism or invoke
               mythic, indigenous culture-heroes, COPIN/H’s leadership has
               sometimes downplayed the continuities in indigenous peoples’
               experiences of domination under Iberian rule and, later, under the
               internal colonialism imposed on them by ladino elites.104

       Unsurprisingly, “Overall the sense from most actors (indigenous and non-indigenous)
appears to be that COPINH is a political organization that promotes violence against those who

99
   GRAHAM, supra note 169, at 317.
100
    Thelma Mejia, Thelma Mejia, supra nota 98 (traducción nuestra).
101
    GRAHAM, supra note 169, at 4-5.
102
    COPINH, BEFORE THE ARRIVAL OF BARACK OBAMA IN CENTRAL AMERICA, WE DEMONSTRATE TO
CONDEMN INTERVENTIONISM AND COUPS, https://copinh.org/?s=imperio+norteamericano (last visited
June 11, 2018).
103
    GRAHAM, supra note 169, at 506.
104
    GRAHAM, supra note 169, at 4-5.



                                               14
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 28 of 71



do not actively support its ends.”105 Moreover, COPINH’s “confrontational political tactics and
its strident criticism of northern (especially U.S.) imperialism” are well known in Honduras.106
Yet this, it seems, has been no obstacle to COPINH’s noted ties with international human rights
and environmental NGOs—from Cultural Survival to Amnesty International and International
Rivers Network.107 Nor has it jeopardized COPINH’s resonance in Washington, D.C.,108 or its
continued association with Honduras’s opposition movement (e.g., Frente Nacional
Revolucionario Popular) and the country’s social democratic political party, Partido Libertad y
Refundación (LIBRE), led by Zelaya’s wife.109


        While cultivating political alliances and relationships with international NGOs, however,
COPINH was less vigilant in faithfully advocating for the interests of the communities in which
it was active. In particular, COPINH’s “[l]a Esperanza-based, labor-left and middle-class
organizers who comprised the core of COPIN/H’s early leadership were pushing an
environmental agenda that derived more from their own conservationist and anti-capitalist
sensibilities than from the expressed priorities of their indigenous rank-and-file members.”110
COPINH’s infrequent visits to communities it claimed to be active only exacerbated the problem
and reportedly resulted in frequent complaints by these communities.111

       This dynamic follows a familiar pattern in Central America, where leftist groups have a
documented history of professing solidarity with indigenous peoples in order to conform
indigenous needs and interests to a leftist political agenda.112 COPINH’s intentional lack of

105
    Monkey Forest Social Performance Consulting, Quarterly Monitoring Report 25 (Jan. 2015)
[hereinafter Monkey Forest Jan. 2015 Report] (on file with Amsterdam & Partners LLP).
105
    See GAI 2014 Report, supra note 88, at 5, 9.
106
    GRAHAM, supra note note 169, at 4-5.
107
    See GAI 2014 Report, supra note 88, at 26.
108
    As recently as November 2017, Senator Patrick Leahy referred to COPINH on the Senate floor as a
“civil society organization that peacefully advocate[s] for equitable economic development and access to
justice,” asserting that the ”organization and the community of Rio Blanco were threatened repeatedly as
they engaged in peaceful protests to protect the river and their way of life from the construction of the
Agua Zarca hydroelectric dam by DESA.” 163 Cong. Rec. 183, S7152 (daily ed. Nov. 9, 2017) (statement
of Sen. Patrick Leahy); see also Letter from Sixty Lawmakers to Treasury Secretary Jacob Lew and to
State Department Secretary John Kerry (Mar. 16, 2016), available at
https://hankjohnson.house.gov/media-center/press-releases/reps-johnson-ellison-call-independent-murder-
investigation-human-rights.
109
    GAI 2014 Report, supra note 88, at 26.
110
    See GRAHAM, supra note 169, at 122.
111
    See generally id. at 465-68.
112
    See generally Charles R. Hale, Between Che Guevara and the Pachamama: Mestizos, Indians, and
Identity Politics in the Anti-Quincentenary Campaign, 14 CRITIQUE OF ANTHROPOLOGY 9 (1994); see
also KAY B. WARREN, INDIGENOUS MOVEMENTS AND THEIR CRITICS: PAN-MAYA ACTIVISM IN
GUATEMALA (2001).



                                                   15
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 29 of 71



governance and funding transparency only adds to questions about the organization’s activism in
indigenous communities. For example, an American researcher who wrote his dissertation on
COPINH had “to steer clear of the subject of COPIN/H’s funding sources” as a condition of
engaging with the organization.113 Similarly, the organization’s website contains no information
on its funding or governance structure.114 What little is known about COPINH’s funding—i.e.,
that the organization received millions of lempiras in grants for indigenous land purchases and
other purposes from the conservative Lobo administration115—only casts additional doubt on the
organization’s integrity.

        C. Victims of COPINH

        Through intimidation, theft, vandalism and violence, COPINH has a shameful record of
transgressions against the rural population for whom they claim to advocate. This conduct,
though very well hidden behind a carefully stage-managed media image, is nothing short of
scandalous, and unequivocally contradicts any claims by COPINH to protection or promotion of
Honduras’s rural indigenous advocacy.

        To investigate the reality on the ground, Amsterdam & Partners LLP sent a field research
team to collect interviews with members of the community close to the project area. In these
twelve interviews, captured on video testimony, a common theme was immediately apparent -
far from being a representative force for popular rights, COPINH is infamously known among
locals as a feared and well-funded special interest group - one which pursues violent methods,
including murder, to achieve its ends.

        The first community-member to offer an interview recounted truly harrowing tales.
Aquilino sat with our interviewer and described several personal and second-hand accounts of
extortion, threats and violence perpetrated by various COPINH operatives in his community. The
middle-aged laborer carried with him a laminated poster that featured a photograph of a little
boy, 14 years old. Mr. Muñoz informed us the sad story of what happened during a violent
COPINH protest against the Agua Zarca project in April 2013, as they “came mainly causing
deaths, violent crimes, as you can see this kid [referring to photograph], my son, they killed him.
He was innocently working on our property where my dad had him milking [cows], so the man
that killed him entered our private property, that’s where they killed my son, Cristian Anael
Madrid Muñoz.”




113
    GRAHAM, supra note 169, at 30-31.
114
    Cf. COPINH, https://copinh.org/ (last visited June 11, 2018).
115
    See GAI 2014 Report, supra note 88, at 26; see also Lobo Suscribe “Histórico” Acuerdo con el
COPINH, PROSECO DIGITAL (Aug. 3, 2011), http://www.proceso.hn/component/k2/item/49136.html
(claiming that Lobo and COPINH signed an agreement worth at least 16 million lempiras—two million
for purchasing land for indigenous people; 4.2 million for a bond for agrarian debts; and 4.5 million for
the payment of salaries owed to teachers who work for that sector).



                                                    16
    Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 30 of 71



     Over the course of these interviews, the murder of this man’s son at the hands of
COPINH members proved not an irregular occurrence.

        After the murder of Aquilino’s son, the laborer’s family hardly expected compensation of
any kind. The COPINH however, “received some money” from the death of Aquilino’s son, and
then bought weapons, according to Santiago Gómez García, another Río Blanco resident
Santiago explains that international NGOs and other organizations will listen to the word of
COPINH over the word of true Lenca communities, thus emboldening COPINH’s power and
further muffling the voices of the Honduran indigenous. Even in situations as brutal as the
murder of a child, not all sides are given their equal attention. Gómez García, of La Tejera, also
explained in detail how armed COPINH members use intimidation and violence, including
destruction of property, to steal and occupy lands from those who do not support that
organization. Their intimidatory power is of such intensity that local authorities do not prosecute
COPINH members for their misdeeds even though locals have filed complaints.

        And when COPINH is aware of their unchallenged control over the dialogue, the
organization is given greater latitude in which to operate as they please. Ms. Vicenta Domínguez
Vásquez is the surviving sister of yet another Río Blanco community member murdered by
COPINH as punishment for not supporting the COPINH. To this day, justice has yet to be
delivered, and instead her mother, father, sister and two incarcerated brothers have been formally
and falsely blamed by the COPINH for his death. The audacious disregard for the suffering of
Ms. Vicenta Domínguez Vásquez and her family has led her to conclude that, “Yes, they
[COPINH] are Lencas, we are the same Lencas, and so, if you don’t support them, they try to
make your life impossible... They go around doing harm, because, because according to them
they do good for the community and all, but no, they aren’t doing good, they are doing harm,
because what they did to my brother, they killed him and there is no justice for them. So, they are
not doing good. They are not doing good.” Vicenta’s conclusions were shared by her sister,
María Enriquez Domínguez Vásquez, who described patterns of COPINH’s disregard for private
property rights and its perpetuation of chronic violence. Like her sister, María concluded that,
“they say they do what they want because for them [COPINH] there is no law... that they can kill
us and there is no law for them, they can do what they want to do and there is no law for them,
because they say the institution of the COPINH is supporting them. There is no law for them
[COPINH].” The sisters’ account reveals a consequence of the COPINH’s aggression that goes
beyond the deeply unfortunate death of their brother. In the years since the murder of the
Vásquez sisters’ brother, COPINH has made repeated efforts to ostracize, humiliate and
incriminate the surviving family, of which the two sisters care for.

        Benigno Domínguez was yet another victim of the COPINH’s violence and aggression
toward the supposed “disloyal” Río Blanco residents who did not abide by the organization’s
unsubstantiated ‘pro-Lenca agenda’. As a former employee of DESA, Mr. Domínguez was
already a target of COPINH’s when he refused to participate in a road-blockade meant to
obstruct the transport of food, supplies and laborers to the Agua Zarca campsite. As a result, Mr.
Domínguez graduated from target to traitor in the eyes of the COPINH, and within two months
after the blockade demonstration, Mr. Domínguez found himself fleeing his home in the middle
of the night to avoid the rage and retribution of the local COPINH agents:




                                                17
    Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 31 of 71



“…because I didn’t support them, then about two months after they did the blockade, they came
with machetes to destroy my house, and they sentenced me to death in my house. They were
firing weapons, so at midnight I ran away with all my family. We left without clothes and we
fled to a village ... to the small village of El Barrial, where we stayed with my wife’s family until
the morning…. They sentenced me, they told me: ‘We are going to kill you because you are
supporting the company DESA and you are not supporting us, that’s why we’ll kill you.’ So
that’s why we ran away that night. We went out through a side door, because thank God - God
does everything - look, they had my house surrounded...”

         Virgilio Pineda Madrid had not only accepted the arrival of DESA in Río Blanco, he
celebrated it. Virgilio felt that this company would bring much needed development, electricity,
community support and employment, but he soon learned that these benefits would be denied to
him by COPINH once they began protesting and demonstrating in the community. But, in
anticipation of a growing local economy and DESA’s guaranteed buyout of his property, Virgilio
sold his land to DESA early on and immediately became a target of COPINH, much like
Benigno had become. They claimed that the sale of his land to DESA was an act of betrayal
against his community, an act they believed warranted their aggression. Virgilio describes how
their anger, “made a war against us,” and they “have invaded a property of mine where I have
grazing cattle, they’ve taken it upon themselves to cut wires and take out my cattle to the
community of Tejera,” and brandished and discharged “machetes and guns” against other
‘traitors’. He even explains COPINH’s attempts to lure him from his home by sending him, “a
letter to go and negotiate with them but what they want is to have conflict with me to see if I
harm one of them so they can declare themselves martyrs.”

        The organization has spent years publicizing their ‘altruistic’ campaigns for the
indigenous populations in Honduras, but the opinions of the Río Blanco community members
exhibit a different evaluation of COPINH’s work. Similarly, Juan Gutiérrez, a resident of
Chorrera Áspera, Opalaca, explained how they and Valle de Ángeles are isolated after the
COPINH burned a bridge the communities used and how now the communities cannot bring to
market their coffee, beans and corn by car, as since they have no bridge, they are forced to move
those crops across the river using cargo animals. The COPINH did this in retaliation for those
two communities not having supported them against DESA. DESA had built a road that
benefitted the communities. But the road leads to the bridge and the bridge is no longer there. To
cross the river on foot they are now forced to use a difficult hanging bridge and now it is much
harder to get laborers to the fields so much of the crops are lost and farmers make less money. In
sum, he feels that the COPINH is a negative force damaging his community and he’s not alone.

        José Natividad Gutiérrez Díaz articulates what he perceives to be discrimination and
exploitation of indigenous Honduran populations, saying “What we’ve been seeing is
discrimination, they [COPINH] have made an organization with part of our people and
discriminating against us, who are indigenous too. We live in the same area.” He added that

“They [the COPINH] are trying to take information abroad to the international communities to
be able to get support in the name of these [local] families but we do not know what support,
what money is assigned and that they get which do not get to our communities. They say that
they find help for our communities, but we can’t see that, and this is the injustice and we should



                                                 18
    Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 32 of 71



be in the media clearing these lies. Since 2013 they have said... that ours is a militarized zone,
that we are slaves under Honduran law and that the military has taken our lands, and this is a
lie.”

       But the exploitation of these indigenous groups takes several forms, whether that includes
taking pictures of “those who are barefoot,” and “blackmailing them,” or simply blaming the
violence, extortion and other local maladies on DESA. José recounted how in 2013 the COPINH,
following instructions of its leaders destroyed a drinking water project in the community of Valle
de Angeles, how they threaten the inhabitants into supporting them and damage the lands and
destroy crops of those who refuse to support that organization. In José’s view:

“They pretend to be Lenca indigenous peoples but [what they are doing is] looking to improve
their economic situation for themselves to survive, and enroll their children in good universities
while our children are facing raindrops inside the classrooms when it rains, they [the children of
COPINH members] are studying at the best private universities.”

        And it’s for these reasons that, according to José, “This community hasn’t submitted to
them, this community of Valle de Angeles has never supported COPINH. Why? Because if
[Valle de Angeles] started supporting them, I think we would see more poverty, we would
become even poorer. Why? Because what they want is to have humiliated people, to have leaders
that can fight for them in order to win prizes and money at hand that supports their living
differently.”

        Another resident of Opalaca, José Héctor García Mejía, corroborates his neighbor’s
claims of discrimination and exploitation. José Héctor, explained that COPINH arrived in Río
Blanco and started to organize and to claim that as an organization they were the real title
holders to land that in truth belonged to the municipality. They also started saying that those who
did not join the COPINH would be excluded from land ownership as is evidence by the land
deeds. Like several other rural Hondurans in Agua Zarca’s impact zone, José Héctor recognized
the incredible potential for development and an invaluably beneficial partnership between his
community and DESA, explaining that “with DESA we always had good relations because we
support development and through DESA and the Agua Zarca project we saw the development of
our communities.” But, COPINH members “were or are almost always armed,” with weapons
and differing agendas. José remembers how “they [COPINH] separated us, they discriminated
against us and then it was in my community that because of their pressure, to which we did not
submit, they destroyed our [drinking] water project” and strove to commandeer the public
discourse regarding DESA and the Agua Zarca Project. COPINH leaders would frequently
broadcast propaganda and threats in local radio broadcasts, threatening the communities with
violence if they did not comply with the COPINH agenda and emphasizing they had firearms
and other weapons. He added that regarding COPINH protests in the area the majority of
attendees are not locals as the COPINH pays people to attend their demonstrations and provides
them with alcohol. José also spoke of how he knows of several people who have had to migrate
to the US and Spain because of this troubling situation in his community, including persons who
travel with minors. COPINH had only brought his community “destruction, pain and death”.




                                                19
    Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 33 of 71



        Mr. Juan Bautista Madrid Muñoz attempted to offer a holistic perspective of the
relationship between COPINH and Río Blanco. In his illustrations, Juan Bautista detailed,
through several separate examples, the relative obscurity from which COPINH emerged in Río
Blanco, explaining “so to our community COPINH came in 2013, before that nobody knew
Copinh in the sector of Río Blanco, Intibucá. We had heard of COPINH in other places but never
in Río Blanco”. But it’s been COPINH’s violent and abusive treatment of the residents that left a
lasting impression on Juan Bautista and, according to him, the rest of the community. His own
experience included the extra-judicial seizure of his land by COPINH, but that was not all.
Exposing his skin, Juan Bautista pointed to six scars, each a result of a .38 caliber bullet fired at
him, in his own home, by agents of COPINH. He knows people and has relatives who have
migrate because of the insecurity the COPINH has created. For Juan Bautista the situation in his
community due to COPINH actions is like what happens when maras and gangs are present in
other parts of the country. He was also concerned about international organizations not
supervising how the money they give to COPINH is used, as it is not benefitting the
communities it is supposed to help. Indeed after Ms. Cáceres won the Goldman prize the
COPINH had more weapons that were used to intimidate the locals.

        But Norma Lidia Díaz Estrada’s story presents one of the more telling accounts of
COPINH under the direction of Berta Cáceres. A social worker, Norma made many trips to
communities within the Agua Zarca project’s impact zone, and in turn interacted with COPINH
on several of these occasions. Unfortunately, Norma’s relationship with the organization was not
as cordial as her position may have commanded with any other civil society organization.
Instead, Norma tells of a several exchanges with Berta Cáceres, “when we went to meetings on
many occasions she [Berta Cáceres] personally would tell me with her microphone ‘either you
stop socializing this project or you’ll wind up dead,’” how “there are many witnesses to the
attacks I was subjected to within meetings, attacks where I was hit... and sometimes the person
she [Berta Cáceres] had for the press would tell me ‘leave, because here they might kill you’”,
she was once attacked and told of how “on one occasion I went to the community of La Unión to
do some work. When I was returning, they were waiting me with machetes, and attacked me.
They injured me [and] here I still have scars. Here I have [more] scars, [inflicted] with
machetes.” On a different occasion, “They came, surrounded us with machetes; [and] attacked
even the army. I had to have army protection. When the army came in their cars, [they] would go
up the hills and with slings and rocks they would attack. They hit army officers, and once when I
was with a sub-lieutenant they hit him with stones.”

       Aquilino Madrid’s words deconstruct the grievances of the interviewed Lenca
Hondurans, and the problems with COPINH that led to these unfortunate murders, crimes and
destruction of a peaceful community. Aquilino offers his concession, that “these organizations
[like COPINH] are not bad, what’s bad are those leaders that administer them,” because in his
experience, COPINH came to communities “in opposition against the project which
wasbenefitting the community.” Aquilino pointed to the importance of civil-society
organizations, but emphasized the long-absent integrity of COPINH.

       After our team met these persons their ordeal has continued. Juan Bautista Madrid filed a
statement to the Honduran National Police following an incident on November 1, 2018 where
COPINH members issued death threats against him and several persons close to him. As a result



                                                 20
    Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 34 of 71



one of them who has a heart condition fell ill and was taken to the hospital due to the stress
inflicted by those persons identified in the statement. Those COPINH members have repeatedly
entered the private properties of the neighbors of El Barrial and state, to the rightful landowners
who have proper land titles, that they are the landowners. The COPINH members argue they
have ancestral land titles. The statement also describes how those members of COPINH boast of
not being afraid of the police as they say that the national police protects them and even lends
them their car. The statement ends by complaining of unanswered requests of action to the
Intibucá prosecution having been filed since 2013 with many deaths having occurred because of
this situation.




                                                21
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 35 of 71




IV. NGOS: INCENTIVIZING CONFLICT IN HONDURAS

        Following the murder of Berta Cáceres, understandably a wide range of NGOs made
statements of concern. Demands for accountability and justice were made, while many
organizations were eager to point out the rampant shortcomings in Honduras’s protection of
civil-society activists, including environmental and human-rights advocates.

        Gradually, however, the narrative from many international NGOs transitioned from
advocacy to antagonism. Taking their talking points directly from COPINH, MADJ, and other
related parties, global NGOs went beyond calling for accountability to make direct accusations
against DESA executives, seemingly pressuring the authorities to take further actions whether or
not there was evidence to support these claims. We were soon seeing the ridiculous situation of
international human rights groups and diplomatic missions celebrating the unlawful pretrial
detention of innocent persons, while ignoring any need to mention the requirements for a fair
trial.

      In the same breath, these same NGOs also broadly condemned hydroelectric projects in
Honduras, with of course particular ire focused on the Agua Zarca project.

        A. NGOs’ Anti-Development Stance

        NGOs as well as IOs asserted that the Agua Zarca “dam[‘s]” location was “considered
sacred by the [indigenous] Lenca people,” that “[l]ocals were adamantly against the project”116
or that “[m]ost of the members of the Río Blanco communities voiced their rejection of the
project [in 2011],”117 and that protesters had been “peaceful” in their opposition to the project.118


116
    Nick Vacchio, Honduras’ War on Indigenous Communities, PROSPECT J. INT’L AFF. (June 15, 2017),
https://prospectjournal.org/2017/06/15/profiteering-from-death-honduras-war-on-indigenous-
communities/.
117
    U.N. Human Rights Council, Report of the Special Rapporteur on the Rights of Indigenous People on
Her Visit to Honduras, ¶ 9 Annex, U.N. Doc. A/HRC/33/42/Add.2; 33rd Sess. (July 21, 2016); see also
THE GOLDMAN ENVIRONMENTAL PRIZE, Berta Cáceres 2015 Goldman Prize Recipient South and
Central America, https://www.goldmanprize.org/recipient/berta-caceres/ (last visited July 6, 2018)
(claiming, inexplicably, that “[i]in 2006, community members from Rio Blanco came to COPINH asking
for help,” and having “witnessed an influx of machinery and construction equipment coming into their
town” even though the Agua Zarca project’s earliest beginnings date to 2009).
118
    Nick Vacchio, Honduras’ War on Indigenous Communities, PROSPECT J. INT’L AFF. (June 15. 2017),
https://prospectjournal.org/2017/06/15/profiteering-from-death-honduras-war-on-indigenous-
communities/; see also Report of the Special Rapporteur on the Rights of Indigenous People on Her Visit



                                                  22
    Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 36 of 71



Another report reiterated that “the project threatens to desiccate the river . . . and therewith the
communal farm lands,” 119 while yet another one accused the project’s developer of “the
manipulation of communities to rupture their social cohesion.“120 Soon apparent consensus
emerged that the affected indigenous communities “had not been consulted,”121 or at least that
“[t]he purchase of energy and the concession on “Lenca territory were granted to DESA without
free, prior, and informed consultation with the Lenca community, as required under ILO
Convention 169, which was incorporated into Honduran law in 1995.”122 International media
outlets regurgitated these findings,123 as did U.S. elected officials who stated, inter alia, that the
project “clearly cannot coexist with the indigenous people of Río Blanco who see it as a threat to
their safety and way of life.”124

        The reports also provided ample advice to the government of Honduras, domestic and
foreign parties involved in the project, and others. For example, one NGO opined, “International
investors should immediately divest from the project and the Honduran government should
cancel the project’s concession given . . . the failure to consult all affected indigenous
communities before the approval of projects.”125 Going further, the same NGO recommended
that “[a]ll companies and investors should refrain from doing business in the . . . hydroelectric . .
. industry[y] until the rights of local communities are protected.”126 Another NGO alleged
“willful negligence by [international] financial institutions,”127 further explaining that “[t]he lack

to Honduras, supra note 117, ¶ 7 Annex (claiming that “the lands were part of the ancestral territory of
Lenca communities”).
119
    JOHAN FRIJNS, Agua Zarca Hydro Project, BankTrack (May 18, 2018),
https://www.banktrack.org/project/agua_zarca_dam/pdf.
120
    GRUPO ASESOR INTERNACIONAL DE PERSONAS EXPERTAS, DAM VIOLENCE: THE PLAN THAT KILLED
BERTA CÁCERES 2 (2017), available at https://www.gaipe.net/wp-content/uploads/2017/10/Exec-Summ-
Dam-Violencia-EN-FINAL.pdf.
121
    Report of the Special Rapporteur on the Rights of Indigenous People on Her Visit to Honduras, supra
note 117, ¶¶ 46-47; see also UNITED NATIONS HUMAN RIGHTS OFFICE OF THE HIGH COMMISSIONER, UN
RIGHTS EXPERT RAISES ALARM,
http://www.ohchr.org/EN/NewsEvents/Pages/DisplayNews.aspx?NewsID=16743&LangID=E (last
visited May 30, 2018) (claiming that the project had been “approved without previous consultation with
them”).
122
    DAM VIOLENCE: THE PLAN THAT KILLED BERTA CÁCERES, supra note 120, at 13.
123
    See, e.g., Alexandra Endres, Wer ließ die Umweltschützerin Berta Cáceres töten?, DIE ZEIT (Dec. 7,
2016), https://www.zeit.de/wirtschaft/2016-11/honduras-berta-caceres-mord-voith-hydro-siemens-
menschenrechte-verantwortung.
124
    163 Cong. Rec. 183, S7152 (daily ed. Nov. 9, 2017) (statement of Sen. Patrick Leahy); see also Letter
from Sixty Lawmakers to Treasury Secretary Jacob Lew and to State Department Secretary John Kerry
(Mar. 16, 2016), available at https://hankjohnson.house.gov/media-center/press-releases/reps-johnson-
ellison-call-independent-murder-investigation-human-rights.
125
    GLOBAL WITNESS, HONDURAS: THE DEADLIEST PLACE TO DEFEND THE PLANET 15 (2017), available
at https://www.globalwitness.org/documents/18804/English_Honduras_full_report_single_v6.pdf.
126
    Id. at 39 (emphasis added).
127
    DAM VIOLENCE: THE PLAN THAT KILLED BERTA CÁCERES, supra note 120, at 2.



                                                   23
       Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 37 of 71



of due diligence in providing loans and other types of financing to companies ha[s] led to the use
of financial resources to increase the levels of violence, destroy the social fabric of communities,
and intensify the systematic attacks on human rights defenders.”128

          Interestingly an Independent Fact-Finding Mission commissioned by FMO found that:

                  “During meetings of the Mission with the communities, members of La Tejera and
                  COPINH used the words ‘sacred’ and ‘cosmology’ as part of a general discourse
                  of the Lenca People’s attachment to and responsibility for the environment and
                  Mother Earth. When pressed for more detailed information regarding the
                  sacredness of the river, there was none forthcoming. This is not to minimize or
                  negate the strong attachment people expressed to the river and the earth
                  generally, and it may be that culturally it is not appropriate for such matters to be
                  discussed in an open forum.
                  The Mission also asked the meeting at Valle de Angeles about the cultural and
                  spiritual values of the river. These communities also identify with a Lenca
                  ancestry. The information provided by various individuals was that they had no
                  stories or other cultural information passed down to them by older generations,
                  which supported an assertion that the river was sacred. As with many colonized
                  indigenous communities it may be that beyond the notion of water as being an
                  essential element for supporting life and livelihoods, specific stories, ceremonies
                  and collective memories of Lenca cultural and spiritual values have been lost.
                  In the meeting with DINAFROH, the assertion of the sacredness of the
                  Gualcarque River was also raised. The observation made was that there was
                  insufficient information to confirm the assertion
                  ...
                  [T]he perception of the representatives of the other communities in the area of
                  influence of the Project was that the consultation process was adequate,
                  undertaken through their community decision-making bodies and formalized in
                  the formal registers of the community and municipality. They spoke of the benefits
                  of the Project, specifically jobs, additional income flowing into the local economy
                  and the various social projects to provide drinking water, electricity, improved
                  roads and small economic activities.”129

       Regrettably, the NGOs’ position suffers from at least two flaws. First, the NGOs fail to
reconcile their opposition to this hydroelectric project with their equally fierce condemnation of


128
      Id. at 8.
129
      JULIAN BURGER ET AL., INDEPENDENT FACT FINDING MISSION, supra note 4 at 16, 20.



                                                   24
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 38 of 71



energy alternatives.130 Second, their position also suffers from a fundamental disregard for the
most basic of needs among Honduras’s indigenous communities: “needs for water, light,
irrigation, road construction” that, where not met, render these communities essentially
stateless.131

        As Bolivian Vice President Álvaro García Linera observed in the context of his country’s
struggle for rural development, for NGO employees who “travel by plane... and have electricity,
drinking water, freedom of movement, and television at hand,” economic development may be
more expendable than for “the peasant who produces food, for the indigenous who needs to
purchase work tools, for the merchant and transport provider, for the common resident” whose
travel distance is shortened by a new road.132 Thus, NGOs come to “frequently misrepresent
(unintentionally or otherwise) the feelings of the poor.”133 While the NGOs’ relationships with
communities “is, in effect, a form of representative democracy,” it lacks “the degree of
accountability that comes with election. If the NGOs are also responsible for disseminating
information about the proposed project, their ability to manipulate increases further.”134

        Equally troubling and divorced from the socioeconomic reality in rural Honduras, the
NGOs’ recommendations appear to envision a black-and-white development approach in which
indigenous communities may only benefit from development assistance once near perfect
systems of governance are in place that safeguard indigenous rights in accordance with Western
standards. This high bar may be achievable in some developed countries but is almost certainly
elusive in exactly those countries where development assistance, in the form of hydroelectric
power, is needed most—“countries [that] still do not have access to electricity, clean drinking
water, basic flood protection and reliable irrigation,” and where “storage and diversion dams
[thus] have to be built.”135 The NGO’s position also ignores the real possibility that indigenous
rights and interests with respect to Agua Zarca may be in conflict with one another.136 As Jim

130
    See, e.g., OXFAM WWF BRIEFING NOTE, TIME FOR A FAIR DEAL ON SHIPPING Emissions (Sept. 8,
2011), https://www.oxfam.org/sites/www.oxfam.org/files/bn-out-of-the-bunker-050911-en.pdf
(describing one of Honduras’s main sources of energy as so “cheap and so dirty that the particulate matter
spewed into the atmosphere may cause 60,000 deaths a year”).
131
    ÁLVARO GARCÍA LINERA, EL OENEGISMO, ENFERMEDAD INFANTIL DEL DERECHISMO 153 (2011)
(responding to a public statement by a group of intellectuals and political figures critical of the Evo
Morales government’s public investment projects and development policies).
132
    Id.
133
    Nicholas A. Fromherz, From Consultation to Consent: Community Approval as a Prerequisite to
Environmentally Significant Projects, 116 W. VA. L. REV. 109, 146 (2013).
134
    Id.
135
    Dipak Gyawali, Epilogue, in THE NEPAL-INDIA WATER RESOURCES RELATIONSHIP: CHALLENGES,
295, 300 (Dwarika N. Dhunkel & Santa B. Pun eds., 2009).
136
    John Beverley, El Ultraizquierdismo: Enfermedad Infantil de la Academia, 1 ALTER NATIVAS (2013),
available at https://alternativas.osu.edu/assets/files/essays%201/johnbeverley.pdf (explaining that “[e]ven



                                                    25
    Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 39 of 71



Yong Kim, president of the World Bank, stated with respect to Agua Zarca and the general
challenge of involuntary resettlement in the development of infrastructure in developing
countries generally: “[Y]ou cannot do the kind of work we are trying to do and not have some of
these incidents happen. We just have to be honest when it happens, admit it, and then try to fix it
as best we can.”137


V. HONDURAS NEEDS RENEWABLE ENERGY

        A. Political Context

       Categorized as “partly free” by Freedom House in 2017, Honduras is a multiparty
democracy whose “power has mostly been concentrated in the hands of the Liberal Party (PL)
and the National Party (NP).”138 The country’s military also holds significant power as the
government continues to rely on the armed forces to fight crime.139 Honduras’s murder rate,
despite recent declines, still ranks among the highest in the world140 with 43.6 murders per
100,000 inhabitants in 2017.141 Crimes are heavily underreported, and even when reported, most
are never investigated.142

        In June 2009, the military ousted President Manuel Zelaya, a PL member, in a coup d’état
after Zelaya had called for a non-binding referendum on convening an assembly with powers to
rewrite Honduras’s constitution.143 Reportedly, the coup was motivated by Zelaya’s reported ties
with Venezuela’s Hugo Chávez as well as fears that Zelaya would remain in office indefinitely
by repealing the constitution’s presidential term limit.144 Following the military coup, Ricardo

if the autonomy of indigenous territories is established as an inviolable right, even against the reasons for
a “development” that would lead to better living conditions for all the popular classes, there could be—
and indeed there are—conflicts between different indigenous groups...”).
137
    Fact Sheet: Honduras and Indigenous People, THE WORLD BANK (May 11, 2016),
http://www.worldbank.org/en/topic/indigenouspeoples/brief/honduras-and-indigenous-people.
138
    FREEDOM HOUSE, FREEDOM IN THE WORLD 2017: HONDURAS (2017), available at
https://freedomhouse.org/report/freedom-world/2017/honduras.
139
    Id.
140
    Id.
141
    THE WORLD BANK, HONDURAS, http://www.worldbank.org/en/country/honduras/overview (last
visited May 29, 2018).
142
    FREEDOM HOUSE, FREEDOM IN THE WORLD 2017: HONDURAS (2017), available at
https://freedomhouse.org/report/freedom-world/2017/honduras.
143
    AGUA ZARCA HYDROELECTRIC PROJECT: INDEPENDENT FACT FINDING MISSION, supra note 86, at 8;;
see also David Landau, Honduras: Term Limits Drama 2.0, CONSTITUTION NET (May 27, 2015),
http://www.constitutionnet.org/news/honduras-term-limits-drama-20-how-supreme-court-declared-
constitution-unconstitutional.
144
    See Richard Gott, Honduras: Back to the Bad Old Days?, THE GUARDIAN (June 29, 2009),
https://www.theguardian.com/commentisfree/2009/jun/29/honduras-coup-hugo-chavez.



                                                     26
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 40 of 71



Micheletti, the president of the National Congress and like Zelaya a PL member, took over as
president with 124 of 128 votes.145 The Organization of American States called this sequence of
events an “unconstitutional alteration of the democratic order,” 146 and the international
community broadly condemned Zelaya’s ouster. 147 Elections were called for the following
year.148 Four years later, in 2014, Juan Orlando Hernández, an NP member, took office.149

        After a major corruption scandal involving the Honduran Institute of Social Security, the
Hernández government entered into an agreement with the Organization of American States
(OAS) to create the Mission to Support the Fight against Corruption and Impunity in Honduras
(MACCIH)150 with a mandate to “improv[e] the quality of services delivered by the justice
system of Honduras . . . through active cooperation, technical advice, supervision and oversight
of the state institutions.”151

       The Honduran Supreme Court, in a widely criticized decision,152 struck down presidential
term limits in 2015,153 and Hernández was reelected to a second term in November 2017.154

        B. Economic Context

       Historically, the Honduran economy has been dependent on exports of bananas and
coffee, but more recently the country has diversified its exports to include apparel and



145
    Id.
146
    See Doug Cassel, Honduras: Coup d’Etat in Constitutional Clothing?, AM. SOC. INT’L L. (Oct. 15,
2009), https://www.asil.org/insights/volume/13/issue/9/honduras-coup-d%E2%80%99etat-constitutional-
clothing-revision#_edn1.
147
    Id.
148
    See AGUA ZARCA HYDROELECTRIC PROJECT: INDEPENDENT FACT FINDING MISSION, supra note 143,
at 8.
149
    See id.
150
    FREEDOM HOUSE, FREEDOM IN THE WORLD 2017: HONDURAS (2017), available at
https://freedomhouse.org/report/freedom-world/2017/honduras.
151
    OAS FACTS SHEET: WHAT IS MACCHIH? (2016), available at
http://www.oas.org/en/media_center/press_release.asp?sCodigo=S-001/16.
152
    David Landau, Honduras: Term Limits Drama 2.0, CONSTITUTION NET (May 27, 2015),
http://www.constitutionnet.org/news/honduras-term-limits-drama-20-how-supreme-court-declared-
constitution-unconstitutional (describing the decision as “emblematic of continued elite manipulation of
the Honduran constitution for narrow interests, and thus of the failure of constitutionalism to act as an
effective constraint on political power or as a generator of positive change”).
153
    FREEDOM HOUSE, FREEDOM IN THE WORLD 2017: HONDURAS (2017), available at
https://freedomhouse.org/report/freedom-world/2017/honduras.
154
    Honduras: President Juan Orlando Hernandez Declared Election Winner, DEUTSCHE WELLE (Dec.
18, 2017), http://www.dw.com/en/honduras-president-juan-orlando-hernandez-declared-election-
winner/a-41836671.



                                                   27
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 41 of 71



automobile parts.155 Nonetheless, Honduras’s “economy remains heavily dependent on U.S.
trade and remittances.”156 The United States is Honduras’s main trading and economic partner
with U.S. exports to Honduras amounting to USD 5.9 billion in 2014 alone, and U.S. direct
investment in Honduras amounting to approximately USD 900 million that same year. 157 Thus,
about 15% of Honduras’s inbound foreign direct investment comes from the United States—
driven in part by the U.S.-Central America-Dominican Republic Free Trade Agreement, which
came into force in 2006 and which has helped foster foreign direct investment.158

        Since the global financial crisis, Honduras has experienced a moderate recovery with
4.1% economic growth in 2017,159 and 4.2% projected growth in 2018.160 Despite this growth in
recent years, the country remains vulnerable to external forces: “Its agricultural sector, for
example, lost nearly one-third of its revenue over the past two decades, in part due to the
declining prices of the country’s export crops, especially banana and coffee.”161

        C. Pervasive Poverty and Inequality

       Honduras is the second poorest country in Central America 162 with 60.9% of its
population living in poverty,163 and has the highest level of economic inequality in all of Latin
America 164 and the sixth highest worldwide. 165 As of 2016, Honduras’s GDP per capita


155
    See HERITAGE FOUNDATION 2018 INDEX OF ECONOMIC FREEDOM,
https://www.heritage.org/index/country/honduras (last visited May 20, 2018).
156
    CENTRAL INTELLIGENCE AGENCY, WORLD FACTBOOK: HONDURAS,
https://www.cia.gov/Library/publications/the-world-factbook/geos/ho.html (last visited May 29, 2018).
157
    U.S. DEPARTMENT OF STATE, BUREAU OF ECONOMIC AND BUSINESS AFFAIRS, 2015 INVESTMENT
CLIMATE STATEMENT: HONDURAS (2015), available at
https://www.state.gov/e/eb/rls/othr/ics/2015/241587.htm.
158
    CENTRAL INTELLIGENCE AGENCY, WORLD FACTBOOK: HONDURAS,
https://www.cia.gov/Library/publications/the-world-factbook/geos/ho.html (last visited May 29, 2018).
159
    THE WORLD BANK, HONDURAS, http://www.worldbank.org/en/country/honduras/overview (last
visited May 29, 2018).
160
    Reuters Staff, Honduras Sees Economic Growth of up to 4.2% in 2018, CNBC (Mar. 8, 2018),
https://www.cnbc.com/2018/03/08/reuters-america-honduras-sees-economic-growth-of-up-to-4-point-2-
pct-in-2018.html.
161
    THE WORLD BANK, HONDURAS, http://www.worldbank.org/en/country/honduras/overview (last
visited May 29, 2018).
162
    CENTRAL INTELLIGENCE AGENCY, WORLD FACTBOOK: HONDURAS,
https://www.cia.gov/Library/publications/the-world-factbook/geos/ho.html (last visited May 29, 2018).
163
    THE WORLD BANK, HONDURAS, http://www.worldbank.org/en/country/honduras/overview (last
visited May 29, 2018).
164
    Id.
165
    The Editors, Why Honduras Remain Latin America’s Most Unequal Country, WORLD POL. R. (Jan. 6,
2017), https://www.worldpoliticsreview.com/trend-lines/20856/why-honduras-remains-latin-america-s-
most-unequal-country.



                                                 28
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 42 of 71



amounted to a mere USD 2,361, whereas Latin America’s average GDP per capita was over
USD 8,342.166

       While these statistics bespeak the fact that Honduras’s wealth stratification is extreme
even within Latin America, the country’s indigenous population—some nine percent of the
overall population according to a 2013 census 167 —experiences even more dire conditions
according to all major indicators. For example, indigenous communities receive under six years
of schooling compared to a national average of seven and a half years.168 “In many rural
communities, especially indigenous ones, there still are no schools at all. Where there are
schools, the only teachers are often . . . community members with just sixth grade educations
themselves.”169 According to the World Bank, rural teacher absenteeism is exceedingly high,
causing school closures of close to thirty days per school year.170 The average monthly income
among the indigenous is nearly two thirds below the national average, and 88.7% of indigenous
children live in poverty.171

       What is more, 38% of indigenous children—and 55% of the country’s largest indigenous
group, the Lenca—suffer from chronic malnutrition compared to 30% nationally.172 Indigenous
children are also affected by high rates of respiratory infections, diarrhea, malaria, dengue fever,
and tuberculosis, to name (but) a few.173 Mortality among indigenous children under twelve
months of age is 43.5 per 1,000 live births versus a national average of 35.1, and mortality
among indigenous children under five years of age is 62.9 per 1,000 compared to a national
average of 49.7.174 Lenca travel as far as El Salvador to access health care.175 Life expectancy is
as low as 38 among indigenous women and 43 among men vis-à-vis 65 and 70 nationally.176




166
    The World Bank, GDP Per Capita (2016),
https://data.worldbank.org/indicator/NY.GDP.PCAP.CD?end=2016&locations=ZJ-HN-SV-NI-
GT&start=2016&view=bar.
167
    See MINORITY RIGHTS INTERNATIONAL: HONDURAS, http://minorityrights.org/country/honduras/ (last
visited July 6, 2018).
168
    See Report of the Special Rapporteur on the Rights of Indigenous People on Her Visit to Honduras,
supra note 117, ¶ 66.
169
    See GRAHAM, supra note 169..
170
    Id.
171
    See Report of the Special Rapporteur on the Rights of Indigenous People on Her Visit to Honduras,
supra note 117, ¶ 61.
172
    Id. ¶¶ 72, 74.
173
    Id.
174
    Id.
175
    Id.
176
    Id.



                                                 29
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 43 of 71



        Minorities also remain dramatically underrepresented in Honduras’s congress.177 Adding
to these challenges, indigenous lands have long been subject to encroachment and appropriation
by the non-indigenous population from surrounding areas.178 For example, as Freedom House
notes, “The clearing of land for clandestine airstrips used in the drug trade has increased pressure
on indigenous groups in remote areas of the country.”179 With respect to Lenca in particular,
their loss of their ancestral language, lack of separate political decision-making bodies, and high
degree of assimilation into non-indigenous culture has elevated their struggle for the recognition
of their ancestral lands.180

        The divide between the haves and have nots in Honduras, however, is not simply one of
indigenous versus non-indigenous; it is also one of urban versus rural. For instance, in rural
areas, approximately 20% of Hondurans live in extreme poverty, i.e., on less than USD 1.90 per
day.181 The rural-urban divide is particularly pronounced in terms of access to clean water182 and
electricity: “Access to basic infrastructure services in the rural areas is severely limited . .. . [as]
only 38 percent of [the] rural population has access to electricity, compared to 95 percent in
urban areas.”183 According to the World Bank, “Th[is] situation constrains the potential for
economic and social development and compounds the problems of isolation and poverty of the
rural population.”184

        D. Electricity Generation in Honduras

       Honduras has long suffered from a lack of infrastructure development and persistent
energy shortages despite hydroelectric potential that could render the country energy
independent.




177
    Id.
178
    Id. ¶ 7 Annex.
179
    FREEDOM HOUSE, FREEDOM IN THE WORLD 2017: HONDURAS (2017), available at
https://freedomhouse.org/report/freedom-world/2017/honduras.
180
    See GAI 2014 Report, supra note 88; see generally
GRAHAM, supra note 169, at 139-40 (discussing the significance of nature to Lenca identity and
spirituality).
181
    THE WORLD BANK, HONDURAS, http://www.worldbank.org/en/country/honduras/overview (last
visited May 29, 2018).
182
    See Haley Rogers, What Is the Water Quality in Honduras Like?, THE BORGEN PROJECT (Nov. 12,
2017), https://borgenproject.org/water-quality-in-honduras/.
183
    THE WORLD BANK, HONDURAS - RURAL ELECTRIFICATION PROJECT 1 (2005), available at
http://documents.worldbank.org/curated/en/807361468033700930/Honduras-Rural-Electrification-
Project.
184
    Id.



                                                  30
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 44 of 71



        As late as 1965, the country had a mere twenty-four miles of paved roads and a
corresponding “absence of any meaningful energy infrastructure.”185 In 1957 reforms under the
military junta, the Honduran government created the National Energy Utility (ENEE) with the
aim of providing energy across the country.186 By 1970, ENEE’s domestic energy market share
had grown to 60-70% and continued to grow thereafter. 187 At the same time, Honduras
recognized its lack of domestic fossil-fuel reserves and the prohibitive cost of importing energy
from abroad. 188 Thus, the country capitalized on the potential of hydroelectricity with the
assistance of the World Bank and other growing international financial organizations that
injected funds into ENEE.189

         During this period, the World Bank “built one hydroelectric project after another,”190 and
by 1970 hydroelectricity accounted for over half of the country’s energy-production capacity.191
This culminated in the country’s largest hydroelectric project: Hidroélectrica Francisco Morazán,
commonly referred to as “El Cajón,” which was commissioned in 1985 with a capacity of 300
MW.192 To this day, El Cajón remains the most important dam in the country and one of the
tallest in the world,193 towering at 234 meters.194

       El Cajón had been built on the back of high energy demand growth.195 Yet, by 1985,
Honduras’s total energy capacity of 550 MW compared to a mere 200 MW in demand.196
Compounding the financial consequences of this supply-demand mismatch, ENEE’s electricity
charges for consumers were extremely low: the average charge for all residential customers
covered only 60% of the actual supply cost, while charges for residential customers consuming

185
    Lester Hunt et al., THE POLICY OF POWER AND THE POWER OF POLICY: ENERGY POLICY IN
HONDURAS 6 (1998), available at https://www.surrey.ac.uk/sites/default/files/SEED%2096.pdf.
186
    HISTORIA DE LA ENEE,
http://www.enee.hn/Portal_transparencia/2015/estructura%20organica/funciones%202015.pdf (last
visited May 30, 2018).
187
    Hunt, supra note 185, at 6.
188
    Id.
189
    THE WORLD BANK, ENERGY SECTOR MANAGEMENT ASSISTANCE PROGRAM, HONDURAS: POWER
SECTOR ISSUES AND OPTIONS 116 (2010), available at
http://documents.worldbank.org/curated/en/357601468031595888/pdf/722960WP0P10140l0Issues0and0
Options.pdf.
190
    Id.
191
    Hunt, supra note 185, at 6.
192
    HONDURAS: POWER SECTOR ISSUES AND OPTIONS, supra note 189, at 116.
193
    David Zapata, El Cajón, Una Represa y un Destino Turístico Que Maravilla a Los Hondureños, LA
PRENSA (Oct. 4, 2016), http://www.laprensa.hn/honduras/1000938-410/el-cajon-una-represa-y-un-
destino-tur%C3%ADstico-que-maravilla-a-los.
194
    ROBERT JANSEN, ADVANCED DAM ENGINEERING FOR DESIGN, CONSTRUCTION, AND
REHABILITATION 4 (2012).
195
    HONDURAS: POWER SECTOR ISSUES AND OPTIONS, supra note 189, at 116.
196
    Id. at 25.



                                                31
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 45 of 71



less than 300 kWh per month—up to 84 percent of all residential clients—covered only 39% of
operational costs.197 This led ENEE to incur heavy losses, which, in turn, contributed to the
country’s 1989 default with multilateral institutions.198

       Making matters worse, from 1993 to 1994, severe droughts curtailed El Cajón’s
        199
output. Paired with insufficient generation-reserve capacity and deteriorating infrastructure,
Honduras experienced an energy crisis200 with massive blackouts leading to economic turmoil.201
These blackouts took a toll on industry generally but proved particularly painful for small
businesses without back-up generators.202 Supermarkets, for instance, were forced to reduce their
inventory to prevent spoiling perishable foods.203

          The energy crisis of the early 1990s, with assistance from the World Bank and Inter-
American Development Bank (IADB), 204 resulted in major reforms. In November 1994,
congress passed the Framework Law for the Electric Sub-Sector205 to spur investment in private
energy-production projects.206 But the legislation lacked proper incentives, leading to fossil-fuel
based energy projects.207 Whereas these projects could be brought online in twelve months or
less, 208 they proved costly to the government due to high market risks. 209 Moreover, they
required expensive fuel imports and polluted the environment.210



197
    Id. at 34.
198
    Id. at XVII.
199
    See WORLD BANK PUBLIC-PRIVATE INFRASTRUCTURE ADVISORY FACILITY, PRIVATE SOLUTIONS FOR
INFRASTRUCTURE IN HONDURAS 102 (2003).
200
    HONDURAS: POWER SECTOR ISSUES AND OPTIONS, supra note 189, at XV.
201
    TIM SQUIRES, THE IMPACT OF ACCESS TO ELECTRICITY ON EDUCATION: EVIDENCE FROM HONDURAS
4 (2015), available at https://economics.ucr.edu/seminars_colloquia/2014-
15/applied_economics/Squires_JMP_Electricity.pdf.
202
    Hunt, supra note 185, at 18.
203
    Id.
204
    Id. at 16.
205
    See Ley No. 158/94, 4 Nov. 1994, Ley Marco del Sub-Sector Eléctrico [Framework Law for the
Electric Sub-Sector], FAOLEX (Hond.).
206
    THE INSTITUTE OF ELECTRICAL AND ELECTRONICS ENGINEERS, INC., MARCO LEGAL DEL SUB-
SECTOR ELÉCTRICO, PART III (2014),
http://www.andi.hn/wp-content/uploads/2014/11/1_marcolegal-3_sn.pdf.
207
    INT’L RENEWABLE ENERGY AGENCY, EMPRESA NACIONAL DE ENERGÍA ELÉCTRICA (2017), available
at https://www.irena.org/-/media/Files/IRENA/Agency/Events/2017/Aug/Regional-workshop-Central-
America/Honduras_Miguel-
Garcia.pdf?la=en&hash=CAC581CF445661C66EFE06FBF1F6591086F6E99C.
208
    Honduras’ Big New Oil-Fired Plant, POWER (Mar. 15, 2009), http://www.powermag.com/honduras-
big-new-oil-fired-plant/.
209
    HONDURAS: POWER SECTOR ISSUES AND OPTIONS, supra note 189, at XVII.
210
    Id.



                                                32
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 46 of 71



        Specifically, Honduras’s thermal power plants, i.e., plants where heat is turned into
electricity, are powered by either Bunker C (also known as No. 6 fuel oil),211 diesel fuel (also
known as No. 2 fuel oil),212 or coal.213 While each of these fossil fuels is a high pollutant,214
Bunker C is especially noteworthy for its adverse environmental impact that, compared to other
fuels, has a lot more impurities (like sulfur and heavy metals), all of which contribute to ash and
deposit formation as well as combustion emissions.215 The Guardian describes bunker fuel as the
“world’s dirtiest diesel fuel—a toxic, tar-like sludge that usually contains 3,500 times more
sulphur than the diesel used for cars.”216 Bunker C is the literal “bottom of the barrel.”217

        Nonetheless, this “dense, viscous oil produced by blending heavy residual oils with a
lighter oil”218 is frequently used by large ships such as tankers or cruise ships, as well as in small
industrial power plants. The use of such fuel by ships alone has been projected to cause some
570,000 deaths between 2020 and 2025.219 This, in turn, recently led the UN International

211
    THE AMERICAN PETROLEUM INSTITUTE, PETROLEUM HPV TESTING GROUP, HEAVY FUEL OILS
CATEGORY ANALYSIS AND HAZARD CHARACTERIZATION 9 (2012), available at
http://www.petroleumhpv.org/~/media/PetroleumHPV/Documents/2012_12_10_December_7_2012_Hea
vy%20Fuel%20Oil%20CAD_Final_std.pdf.
212
    U.S. Energy Information Administration,
https://www.eia.gov/dnav/pet/TblDefs/pet_cons_821use_tbldef2.asp (last visited June 11, 2018).
213
    Karla Aguilar, Electricity Projects & Regulation in Honduras 2017, BLP (Oct. 13, 2017),
http://www.blplegal.com/electricity-2017-latin-lawyer/; see generally Energía, Perfil Sector Energía en
Honduras (2016), available at https://www.direcon.gob.cl/wp-
content/uploads/2017/03/Honduras_06_perfil_sectorial_energia.pdf (providing a full summary of Decreto
70/07).
214
    See, e.g., Jay Apt, The Other Reason to Shift Away From Coal: Air Pollution That Kills Thousands
Every Year, SCIENTIFIC AMERICAN (June 7, 2017), available at
https://www.scientificamerican.com/article/the-other-reason-to-shift-away-from-coal-air-pollution-that-
kills-thousands-every-year/; see also UNION OF CONCERNED SCIENTISTS, DIESEL ENGINES AND PUBLIC
HEALTH, https://www.ucsusa.org/clean-vehicles/vehicles-air-pollution-and-human-health/diesel-
engines#.Wx8GNzNKjOR (last visited June 11, 2018).
215
    See BELL PERFORMANCE, POWER GENERATION AND BUNKER C FUEL,
https://www.bellperformance.com/bell-performs-blog/Power-Generation-and-Bunker-C-fuel-oil (last
visited June 11, 2018).
216
    Jeremy Plester, Dirty Diesel: Why Ships Are the Worst Offenders, THE GUARDIAN (May 18, 2017),
https://www.theguardian.com/uk-news/2017/may/18/dirty-diesel-ships-worst-offenders-pollutionwatch.
217
    Rick Shankman, The Environmental Horrors of Bunker Fuel: Climate Action MIT Style, MIT
CLIMATEX (Aug. 2017), https://climatex.mit.edu/environmental-horrors-bunker-fuel-climate-action-mit-
style.
218
    NOAA OFFICE OF RESPONSE AND RESTORATION, NO. 6 FUEL OIL (BUNKER C) SPILLS,
https://response.restoration.noaa.gov/oil-and-chemical-spills/oil-spills/resources/no-6-fuel-oil-spills.html
(last visited June 11, 2018).
219
    Josh Spero, Shipping Chief Says $50bn Cost of Green Fuel Rules Risk Bankruptcy, FIN. TIMES (June
10, 2018), https://www.ft.com/content/86201656-6994-11e8-8cf3-0c230fa67aec (citing IMO, SULPHUR
2020 – CUTTING SULPHUR OXIDE EMISSIONS (2016),
http://www.imo.org/en/MediaCentre/HotTopics/Pages/Sulphur-2020.aspx).



                                                    33
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 47 of 71



Maritime Organization reduce the cap on bunker sulfur content from 3.5 to 0.5 percent.220 In
New York City, where only one percent of buildings still burn #4 and #6 fuel oil, this accounts
for 86% of the total airborne soot pollution produced by all buildings in the city. 221 Not
surprisingly, in the United States and elsewhere, Bunker C is no longer common in power
generation.222

        Trying to turn a corner, when Carlos Robert Flores took office in 1998, his government
declared the ¨development and generation of energy with new and renewable sources” essential
to the public interest.223 New legislation offered incentives to renewable energy projects,224
empowering ENEE to enter into multi-decade power-purchase agreements at fixed prices with
private energy producers and prioritizing renewable energy projects in the granting of project
approvals.225

        In spite of these reforms and potential for energy self-sufficiency based on hydroelectric
generation,226 Honduras was still building dirty, heavy fuel (Bunker C and diesel) power plants
in 2005. That year, Luz y Fuerza de San Lorenzo S.A. (Lufussa), one of Honduras’ major
energy companies, opened the 276 MW Pavana III heavy fuel power plant—the third such plant
operated by Lufussa,227 and, at a $190 million price tag, the largest private investment in the
history of Honduras.228 A mere two years later, the World Bank warned of another “emerging
energy crisis”—projecting an electricity deficit from 170 MW to 380 MW between 2007 and




220
    Id.
221
    Rick Shankman, The Environmental Horrors of Bunker Fuel: Climate Action MIT Style, MIT
CLIMATEX (Aug. 2017), https://climatex.mit.edu/environmental-horrors-bunker-fuel-climate-action-mit-
style.
222
    See BELL PERFORMANCE, POWER GENERATION AND BUNKER C FUEL,
https://www.bellperformance.com/bell-performs-blog/Power-Generation-and-Bunker-C-fuel-oil (last
visited June 11, 2018).
223
    Ramón Espinasa et al., Dossier Energético: Honduras, INTER-AMERICAN DEVELOPMENT BANK, Jan.
2017, at 40.
224
    See Decreto No. 85/98, 27 Apr. 1998, Decreto Desarrollo y Generación de Energía por Fuentes
Nuevas y Renovables [Development and Generation of Energy by New and Renewable Sources],
FAOLEX (Hond.); see also Decreto No. 267-98, 25 Nov. 1998, Decreto Ejecución de Proyectos de
Generación de Enegía Eléctrica [Decree on Renewable Energy Generation], LA GACETA, 5 Dec. 1998
(Hond.).
225
    See Espinasa, supra note 223, at 41.
226
    Wilfredo Flores et al., Sustainable Energy Policy in Honduras: Diagnosis and Challenges, 39 ENERGY
POL’Y 551 (2011).
227
    Lufussa, Our Projects, http://lufussa.com/en/our-projects/ (last visited June 11, 2018).
228
    Id.; see also Honduras’ Big New Oil-Fired Plant, POWER (Mar. 15, 2009),
http://www.powermag.com/honduras-big-new-oil-fired-plant/.




                                                 34
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 48 of 71



2010.229 But similar to the 1990s, only the leasing of expensive-to-operate and environmentally
dirty skid-mounted diesel generators offered a realistic short-term reprieve.230

        In October 2007, during Zelaya’s tenure, congress passed the Law for the Promotion of
Electric Power Generation with Renewable Resources,231 aimed at facilitating private renewable
power generation by means of: (1) investment protections and incentives, such as preferential
income tax treatment, import duty policies, and ENEE Power Purchase Agreements; and (2)
streamlining the permit application, environmental review, and construction processes.232 The
law built upon the 1998 legislation promoting renewable energy, and sparked the proliferation of
privately-owned renewable generation, especially hydroelectric projects.233

        Yet, despite these legislative initiatives that suggested Zelaya’s support of renewable
energy and energy independence, by 2008 fossil fuels supplied 62% of Honduras’s power
generation as total imports of oil jumped from USD 1.303 billion in 2007 to USD 1.945 billion
the following year.234 Most alarming, by 2010, 42.2% of Honduras’s national energy mix and
86% of residential consumers’ energy consumption came from fuelwood.235 During this period,
ENEE was also losing an estimated $300 million per year (three percent of GDP), and was
spending $194 million per year on subsidizing gasoline and diesel fuel (another two percent of
GDP).236

      Facing this energy crisis, Zelaya “all[ied] himself with the Venezuelan government of
then President Hugo Chavez.” 237 On January 28, 2008, Zelaya signed an agreement with


229
    HONDURAS: POWER SECTOR ISSUES AND OPTIONS, supra note 189, at XXII.
230
    Id.
231
    See Decreto No. 70/07, 29 June 2007, Ley de Promoción a la Generación de Energía Eléctrica con
Recursos Renovables [Law for the Promotion of Electric Power Generation With Renewable Resources],
LA GACETA, 2 Oct. 2007 (Hond.).
232
    Karla Aguilar, Electricity Projects & Regulation in Honduras 2017, BLP (Oct. 13, 2017),
http://www.blplegal.com/electricity-2017-latin-lawyer/; see generally Energía, Perfil Sector Energía en
Honduras (2016), available at https://www.direcon.gob.cl/wp-
content/uploads/2017/03/Honduras_06_perfil_sectorial_energia.pdf (providing a full summary of Decreto
70/07).
233
    See Espinasa, supra note 223, at 41.
234
    Compare id., with WIKILEAKS U.S. EMBASSY CABLE (Jan. 28, 2008),
https://wikileaks.org/plusd/cables/08TEGUCIGALPA86_a.html (claiming that bunker oil was the source
of 70% of Honduras’s power generation).
235
    Id. at 551.
236
    See WIKILEAKS U.S. EMBASSY CABLE (Jan. 28, 2008),
https://wikileaks.org/plusd/cables/08TEGUCIGALPA86_a.html.
237
    David Landau, Honduras: Term Limits Drama 2.0, CONSTITUTION NET (May 27, 2015),
http://www.constitutionnet.org/news/honduras-term-limits-drama-20-how-supreme-court-declared-
constitution-unconstitutional.



                                                  35
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 49 of 71



Venezuela238 to join PetroCaribe, Venezuela’s energy assistance program,239 which has been
criticized as a “mechanism set up by Hugo Chávez for lavishing oil subsidies on Latin American
and Caribbean countries in exchange for political subservience.”240

        As part of the scheme, Venezuela offered favorable terms.241 The thirteen countries that
participated in PetroCaribe “depended deeply on the oil to finance social spending and
infrastructure, and rewarded Caracas with diplomatic support on the international stage.”242
According the U.S. Embassy in Honduras, such diplomatic support extended to personal pressure
from Hugo Chávez on the Zelaya administration “to either remove the Revolutionary Armed
Forces of Colombia (FARC) from any terrorist lists or publicly acknowledge it as not being a
terrorist organization.” 243 According to U.S. embassy cables, Honduras, at the behest of
Venezuela, also joined the Bolivarian Alternative for the Americas (ALBA), an ambitious
Venezuela and Cuba-led alternative to the defunct Free Trade Area of the Americas.244

        Venezuela sold to Honduras 3.3 million barrels of oil priced at USD 218.4 million
between June 2008 and April 2009.245 As a result, Honduras received some USD 94.2 million in
long-term PetroCaribe financing.246 Reportedly, Zelaya aimed to use PetroCaribe and ALBA for
his own political ends, and to delay a reckoning regarding Honduras’ unsustainable energy
policies. The Embassy noted Zelaya’s “unwillingness to take needed steps to rationalize the



238
    WIKILEAKS U.S. EMBASSY CABLE (Jan. 28, 2008),
https://wikileaks.org/plusd/cables/08TEGUCIGALPA86_a.html.
239
    Single Point of Failure Venezuela’s Financing Programme Leaves Many Caribbean Countries
Vulnerable, THE ECONOMIST (Oct. 4, 2014), https://www.economist.com/the-
americas/2014/10/04/single-point-of-failure.
240
    Alvaro Vargas Llosa, Honduras’s Coup Is President Zelaya's Fault, THE WASHINGTON POST (July, 1,
2009), http://www.washingtonpost.com/wp-
dyn/content/article/2009/07/01/AR2009070103210.html?noredirect=on.
241
    See generally Otaviano Canuto, Oil Prices and the Future of Petrocaribe, THE HUFFINGTON POST
(Sept. 28, 2015), https://www.huffingtonpost.com/otaviano-canuto/oil-prices-and-the-
future_b_8209010.html.
242
    Ezequiel Minaya, An Ailing Venezuela Trims Oil Diplomacy, WALL ST. J. (Dec. 5, 2014),
https://www.wsj.com/articles/an-ailing-venezuela-trims-oil-diplomacy-1417824828.
243
    WIKILEAKS U.S. EMBASSY CABLE (Jan. 28, 2008),
https://wikileaks.org/plusd/cables/08TEGUCIGALPA89_a.html.
244
    ENCYCLOPEDIA BRITANNICA, BOLIVARIAN ALLIANCE FOR THE PEOPLES OF OUR AMERICA,
https://www.britannica.com/topic/Bolivarian-Alliance-for-the-Peoples-of-Our-America; but see
STRATFORD WORLDVIEW, HONDURAS: WALKING AWAY FROM ALBA (Jan 14, 2010),
https://worldview.stratfor.com/article/honduras-walking-away-alba (stating that in January 2010, under
the interim government of Ricardo Micheletti, Honduras withdrew from ALBA).
245
    WIKILEAKS U.S. EMBASSY CABLE (July 7, 2009),
https://wikileaks.org/plusd/cables/09TEGUCIGALPA542_a.html.
246
    Id.



                                                  36
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 50 of 71



energy sector, or desire to assign political blame for those steps to others,” and “an effort to
secure enough cash to skate through the final two years of his Presidency.”247

        Following Zelaya’s eventual ouster from office, in 2009, congress passed the General
Water Law, regulating “the use, development and general forms of employment of water
resources,” 248 and setting out the conditions under which the Ministry of the Environment
(SERNA from 2000-2015, but now called MI AMBIENTE) may grant so-called “water
contracts” to private hydroelectric plants. 249 “By 2014, the National Congress [through
legislation] had approved more than eighty such contracts between ENEE and private producers
for almost 2000 MW of new clean energy . . .”250 Two years later, Honduras once again
produced over half (51%) of its electricity through renewable means251—up from a mere 6% in
2007.252 Of the 51%, hydroelectric power accounted for 47.6% of renewable energy production,
and privately-owned energy production made up 32% of total renewable production.253 Carlos
Pineda Fasquelle, MI AMBIENTE undersecretary, remarked that “[w]ith the generation of clean
energy, we are achieving energy sovereignty that cannot be measured in money.”254

        Nonetheless, to this day, Honduras still faces major challenges in ensuring access to
affordable and clean electricity. In 2016, the country remained reliant on fossil fuels for 49% of
its electricity production. 255 Moreover, “ENEE has [continually] failed to properly manage
Honduras’[s] chronic electricity shortages, make timely investments in infrastructure, especially
in the outdated power grid, and address technical losses and theft accounting for almost 30
percent of power generation, twice the power industry standard for a developing country and the
highest rate in Central America.”256 Reportedly, many business continue to opt to install on-site
power generators to supplement or substitute ENEE’s high-cost, low-reliability electricity
supply.257 In 2016, 35.6% of rural areas and 18.7% of urban areas in Honduras still did not have


247
    WIKILEAKS U.S. EMBASSY CABLE (Jan. 28, 2008),
https://wikileaks.org/plusd/cables/08TEGUCIGALPA86_a.html.
248
    See Decreto No. 181/09. 30 Sept. 2009. Ley General de Aguas [General Water Law], La Gaceta, 14
Dec. 2009 (Hond.).
249
    See LATIN LAWYER, ELECTRICITY PROJECTS & REGULATION: HONDURAS,
https://latinlawyer.com/jurisdiction/1004593/honduras (last visited May 30, 2018).
250
    2015 INVESTMENT CLIMATE STATEMENT: HONDURAS, supra note 157.
251
    See El 51% de la Energía Usada en Honduras es de Fuentes Renovables, LA PRENSA (Feb. 28, 2016),
http://www.laprensa.hn/honduras/934416-410/el-51-de-la-energ%C3%ADa-usada-en-honduras-es-de-
fuentes-renovable.
252
    Id.
253
    Id.
254
    Id.
255
    Id.
256
    2015 INVESTMENT CLIMATE STATEMENT: HONDURAS, supra note 157.
257
    Id.



                                                37
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 51 of 71



access to ENEE’s electricity distribution networks.258 This included many communities in the
departments of Santa Bárbara and Intibucá, where the Agua Zarca project was to be located.

        Interestingly on August 24, 2001 Berta Caceres’ mother, as major of the Municipality of
la Esperanza, and the General Manager of a for profit corporation signed an agreement to
activate, in a parcel of land known as La Posona in the city of La Esperanza, a dam and
foundations of an abandoned machine room to build there a hydroelectric project through a
concession contract lasting twenty-five years from the date of the start of construction. That is,
seventeen years ago this contract recognized succinctly the benefits to La Esperanza and
Honduras in general of hydroelectric energy. The document lists the benefits the company
guaranteed for the city of La Esperanza, Intibucá, which were:

               “a) Creation of jobs in the short and long run; b) Creation of indirect jobs for
               local industry; c) Education and training in technical areas, increasing thus the
               qualified labor pool in the city and in nearby villages; d) acquisition in the city of
               a permanent infrastructure to be used directly for electricity; e) All the energy
               produced directly reduces the importation of fuels currently necessary for the
               production of electrical power, helping the national and local economy of the
               city; f) Reforestation of the banks of the Intibucá river basin and its tributaries; g)
               Develop in the zone of the dam of “La Pozona” a tourism area; h) Extending the
               power transmission lines thus allowing several inhabitants to receive commercial
               energy from ENEE; i) Repair and upkeep of existing access roads, as well as the
               construction of new roads (those necessary for the execution of the project)
               improving communication between several villages; j) Diminish energy rationing
               that [currently] affects the city; h) Generate taxes for the municipality.”




258
   INT’L RENEWABLE ENERGY AGENCY, EMPRESA NACIONAL DE ENERGÍA ELÉCTRICA (2016), available
at https://www.irena.org/-/media/Files/IRENA/Agency/Events/2017/Aug/Regional-workshop-Central-
America/Honduras_Miguel-
Garcia.pdf?la=en&hash=CAC581CF445661C66EFE06FBF1F6591086F6E99C.



                                                 38
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 52 of 71




VI. HISTORY OF THE AGUA ZARCA PROJECT

        A. Location and Title to Land

         One of forty hydroelectric projects approved by legislation in 2010,259 the Agua Zarca
project was to consist of a five meter by ninety-three meter dam, a reservoir of 3.4 hectares in
size, a two-kilometer tunnel, and a power station housing three turbines.260 The project was to be
located on the Gualcarque River, some nine kilometers southeast of San Francisco de Ojuera.261
The general project area is jurisdictionally convoluted and requires a brief introduction. The
Gualcarque River crosses from the Department of Intibucá into the Department of Santa Bárbara
before culminating in the River Ulúa. While the entire project was located physically in the
territory of the Department of Santa Bárbara, the project site—as originally conceived on the
right side of the river—is actually part of the Department of Intibucá due to the so-called Río
Blanco land claim that dates to the nineteenth century and covers approximately 4.5 square
kilometers but whose exact boundaries remain undefined, 262 resulting in confusion. 263 The
relevant land to the right of the Gualcarque River, i.e., the Río Blanco land title, has a
considerable population of people identifying as indigenous Lenca.264 On the other hand, the left
side of the river—not part of the Río Blanco land claim but the Chupuquira claim instead—does
not have any sizable indigenous population.265

        As early as 2011, DESA purchased some 36 hectares of land in twenty separate property
transactions on both sides of the Gualcarque River. 266 The private sellers themselves had
acquired the land in the year of 2000,267 and none of them were related to the mayors of Intibucá
or San Francisco de Ojuera, located on the left side of the river.268 Similarly, none of the plots
had previously belonged to any residents of the community of La Tejera,269 and none of the Río


259
    Report of the Special Rapporteur on the Rights of Indigenous People on Her Visit to Honduras, supra
note 117, ¶ 46.
260
    Id. at 11.
261
    FMO FREQUENTLY ASKED QUESTIONS ON THE AGUA ZARCA PROJECT,
https://www.fmo.nl/l/library/download/urn:uuid:3068ae40-c31a-40cc-8819-
4a263254f60e/faq+agua+zarca+project+fmo.pdf (last visited May 30, 2018).
262
    See GAI 2014 Report, supra note 88, at 4-5, 12.
263
    Id. at 12, 20 (noting that the official government map places the original project area north of the Río
Blanco title).
264
    See id. at 4.
265
    Id.
266
    See id. at 13.
267
    See id. at 13-15.
268
    See id. at 14.
269
    See id. at 15.



                                                     39
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 53 of 71



Blanco purchases appear to have involved communal Lenca land according to an EU-sponsored
survey conducted in the late 1990s.270

        B. Financing and Construction Firms

        DESA was incorporated in May 2009 with a nominal 25,000 Lempiras in seed capital271
(approximately USD 1,000) and with the specific corporate purpose of developing, owning, and
operating the Agua Zarca project.272 The total project cost was of approximately USD 64
million,273 DESA obtained financing from its shareholders as well as a number of Honduran and
other Central American Banks. In addition, established foreign and transnational development
organizations contributed capital. The Central American Bank for Economic Integration
committed USD 2.4 million toward the project in 2012.274 Dutch development bank FMO acted
as the project’s primary lender, agreeing in February 2014 to lend USD 15 million.275 The Finish
development bank, Finnfund, agreed to serve as a secondary lender with a maximum USD 5
million capital commitment.276

      Before DESA could commence development of the project, however, Honduran law
imposed a series of regulatory requirements.

        C. Regulatory Approvals

      On October 7, 2009, DESA asked SERNA for permission to conduct a project feasibility
       277
study, the results of which DESA submitted to SERNA on December 15, 2009, as part of its




270
    See id. at 15, 20.
271
    OXFAM, HECHOS Y CIRCUNSTANCIAS ALREDEDOR DEL ASESINATO DE BERTA CÁCERES FLORES 6
(2017), available at
https://www.oxfam.org/sites/www.oxfam.org/files/file_attachments/hechos_y_circunstancias_alrededor_
del_asesinato_de_berta_caceres_0.pdf.
272
    AGUA ZARCA HYDROELECTRIC PROJECT: INDEPENDENT FACT FINDING MISSION, supra note 143, at
11.
273
    JOHAN FRIJNS, Agua Zarca Hydro Project, BankTrack (May 18, 2018),
https://www.banktrack.org/project/agua_zarca_dam/pdf.
274
    JOHAN FRIJNS, Agua Zarca Hydro Project, BankTrack (May 18, 2018),
https://www.banktrack.org/project/agua_zarca_dam/pdf.
275
    FINNFUND FREQUENTLY ASKED QUESTIONS ON THE AGUA ZARCA PROJECT,
https://www.finnfund.fi/ajankohtaista/uutiset17/en_GB/aqua_zarca_finnfund/ (last visited May 30, 2018).
276
    FINNFUND FREQUENTLY ASKED QUESTIONS ON THE AGUA ZARCA PROJECT,
https://www.finnfund.fi/ajankohtaista/uutiset17/en_GB/aqua_zarca_finnfund/ (last visited May 30, 2018).
277
    See Se Solicita Permiso Para Realizar Estudio de Factibilidad Para la Construcción de una Planta
Hidroeléctrica Denominada Agua Zarca, 7 Oct. 2009.



                                                  40
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 54 of 71



application for a permit to operate the hydroelectric power plant. 278 SERNA subsequently
granted the operations permit on January 22, 2010,279 entitling DESA to design, construct,
operate, and maintain the Agua Zarca project for a period of fifty years.280 Agua Zarca’s annual
output capacity was set to 14.4 MW— enough electricity to power some 5,760 to 12,960
homes.281 On August 8, 2011, the permit was approved through legislation by the Honduran
congress.282 Next, a second permit, likewise approved by legislation in August 2011,283 granted
DESA the right to utilize the Gualcarque River’s water to generate power for a period of thirty
years pursuant to Honduras’s 2009 General Water Law.284 In addition, on June 3, 2010, DESA
and ENEE had entered into a Power Purchase Agreement that established a fixed price at which
DESA could sell its electricity to ENEE.285 The municipalities of San Francisco de Ojuera and
Intibucá issued construction permits on October 25, 2011, and December 27, 2011,
respectively.286

       Finally, DESA also obtained an environmental permit on March 25, 2011,287 placing
Agua Zarca in Category 2,288 which applies to hydroelectric projects with a capacity range of 3-
15 MW. 289 Following optimization of the plant’s design, DESA, on November 17, 2011,
requested that the maximum project capacity be increased from 14.4 MW to 21.7 MW. After a
review by SERNA and the Directorate of Evaluation and Environmental Control (DECA),290
SERNA on January 24, 2013, issued a revised Category 3 license291 applicable to hydroelectric

278
    See Se Presenta Estudio de Factibilidad Para el Desarrollo del Proyecto Hidroelectrico Agua Aarca, 15
Dec. 2009.
279
    Hidroeléctrica Agua Zarca, Informe Proyecto Hidroeléctrico Agua Zarca (2017) (on file with
Amsterdam & Partners LLP).
280
    AGUA ZARCA HYDROELECTRIC PROJECT: INDEPENDENT FACT FINDING MISSION, supra note 143, at
11.
281
    Cf. WHAT IS A MEGAWATT?, https://www.nrc.gov/docs/ML1209/ML120960701.pdf (last visited May
30, 2018).
282
    See Decreto No. 68/11, 8 Aug. 2011, Contrata de Aprovechamiento de Aguas Nacionales para la
Generación de Energía Eléctrica Mediante el Proyecto Hidroelétrico Agua Zarca [Contract for the Use of
National Waters for Electric Power Generation Through the Agua Zarca Hydroelectric Project], LA
GACETA, 8 Aug. 2011 (Hond.).
283
    See id.
284
    AGUA ZARCA HYDROELECTRIC PROJECT: INDEPENDENT FACT FINDING MISSION, supra note 143, at
11.
285
    See AGUA ZARCA HYDROELECTRIC PROJECT: INDEPENDENT FACT FINDING MISSION, supra note 143,
at 12.
286
    See Gerencia Ambiental Internacional, Environmental & Social Appraisal: Agua Zarca Hydroelectric
Project iii (June 28, 2012) at 5 [hereinafter GAI 2012 Report] (on file with Amsterdam & Partners LLP).
287
    See Licencia Ambiental No. 139-2011, 25 Mar. 2011, SERNA.
288
    See id.
289
    Acuerdo No. 1714/10, Secretaria de Estado en los Despachos de Recursos Naturales y Ambiente, LA
GACETA, 6 Oct. 2015 (Hond.).
290
    See Resolución No. 0100-2013, SERNA.
291
    See Licencia Ambiental No. 015-2013, 25 Jan. 2013, SERNA.



                                                   41
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 55 of 71



projects in the 15-30 MW range.292 Likewise, both the operations and water permits were
modified to allow for 21.7 MW of annual output.293

        D. Initial Community Consultations and Benefits

        As early as 2009, DESA conducted community outreach efforts for the Agua Zarca
project. 294 DESA defined the affected communities broadly, even though—as originally
planned—only three communities were actually affected directly by virtue of their proximity to
key project infrastructure: La Tejera (population of 600), El Barreal (population of 462), and San
Ramón (population of 105).295 The remaining communities—La Leona on the left side of the
river, as well as San Bartolomé, Santa Ana, Plan de Encima, Valle de Angeles, La Unión, and
Agua Caliente, on the right side of the river—were nevertheless included in DESA’s community
efforts.296 Comprising an estimated total of some 4,500 Lenca and non-indigenous residents,297
nine of the ten communities would have been located at higher elevations, away from the river
shores,298 approximately five kilometers from the original dam site, and no fewer than three to
four kilometers away from any other project infrastructure, such as the tunnel or powerhouse.299
Only San Ramón would have been closer at one kilometer upstream from the dam.300

     Given the lack of more specific domestic law or regulation implementing ILO 169,301
DESA engaged local communities through town hall-type events, known as cabildos abiertos.302




292
    Acuerdo No. 1714/10, Secretaria de Estado en los Despachos de Recursos Naturales y Ambiente, LA
GACETA, 6 Oct. 2015 (Hond.).
293
    AGUA ZARCA HYDROELECTRIC PROJECT: INDEPENDENT FACT FINDING MISSION, supra note 143, at
11.
294
    See AGUA ZARCA HYDROELECTRIC PROJECT: INDEPENDENT FACT FINDING MISSION, supra note 143,
at 12-13; see also GAI 2014 Report, supra note 88, at 23.
295
    GAI 2014 Report, supra note 88, at 15; see also FMO FREQUENTLY ASKED QUESTIONS ON THE AGUA
ZARCA PROJECT, https://www.fmo.nl/l/library/download/urn:uuid:3068ae40-c31a-40cc-8819-
4a263254f60e/faq+agua+zarca+project+fmo.pdf (last visited May 30, 2018).
296
    GAI 2014 Report, supra note 88, at 10.
297
    Id. at 15 (stating that, according to community members, the population breakdown per community is
as follows: La Tejera (600), El Barreal (462), San Ramón (105), La Leona (155), Plan de Encima (300),
Santa Ana (600), Valle de Angeles (400), San Bartolomé (550), La Unión (125), and Agua Caliente
(200); cf. FMO FREQUENTLY ASKED QUESTIONS ON THE AGUA ZARCA PROJECT,
https://www.fmo.nl/l/library/download/urn:uuid:3068ae40-c31a-40cc-8819-
4a263254f60e/faq+agua+zarca+project+fmo.pdf (last visited May 30, 2018).
298
    See GAI 2012 Report, supra note 286, at 17.
299
    Id. at 4, 16.
300
    See GAI 2012 Report, supra note 286, at 17.252, at 17.252, at 17.252, at 17.
301
    See infra section VI.H. on ILO 169.
302
    See GAI 2014 Report, supra note 88, at 28.



                                                 42
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 56 of 71



For example, on July 21, 2011, DESA held a meeting in Río Blanco,303 followed by another
meeting there in October of the same year, which was attended by presidents of the local
community councils,304 along with at least eight community members from La Tejera.305 On
September 15, 2011, DESA conducted a meeting in San Francisco de Ojuera, Santa Bárbara,
where representatives from nine affected communities participated.306

        These meetings resulted in the formal signing of a Community Benefit Agreement on
October 25, 2011. 307 DESA committed to carry out an electrification program in the
communities of Santa Ana, Plan de Encima, El Barreal, La Tejera, San Ramón, and La Leona;
build and repair specified roads connecting local communities; 308 to build seven modular
classrooms in La Tejera, El Barreal, and Valle de Angeles; and to build a hanging bridge across
the Gualcarque River for Valle de Angeles.309 The following year, DESA also hired a full-time
environmental and social engagement manager,310 whose team would later be expanded even
further.311

       Coinciding with the commencement of initial construction in January 2013, DESA
brought electricity to Río Blanco by extending the distribution line from Agua Caliente to Plan
de Encima, Santa Ana, El Barreal, and La Tejera on the right side of the river, as well as the
communities of San Ramón and La Leona on the left side of the river.312

         Bolstering DESA’s community commitments, the company in August 2013 entered into
another community agreement, referred to as a Convenio.313 DESA committed, among other
things, to boost local employment and agricultural development programs, contribute to school
and medical facilities, scholarships, maintenance of roads, access to potable water, and further
electrification of villages.314 Effective with the expiration of DESA’s income-tax exemption in
2025, DESA also reaffirmed its commitment to earmark 10% of its income taxes specifically for

303
    See Certificación, Corporación Municipal de Intibucá, 13 Oct. 2011; see also GAI 2012 Report, supra
note 286, at 11.
304
    See Municipalidad de Intibucá Hoja de Inscripción de los Participantes, Cabildo Abierto Informativo,
1 Oct. 2011.
305
    Id.
306
    See Certificación, Municipalidad de San Francisco de Ojuera Santa Bárbara, 25 Oct. 2011; see also
GAI 2012 Report, supra note 286, at 14.
307
    See id.
308
    See GAI 2012 Report, supra note 286, at 11.252, at 11.252, at 11.252, at 11.
309
    See id.
310
    GAI 2012 Report, supra note 286, at 13.252, at 13.252, at 13.252, at 13.
311
    Monkey Forest Jan. 2015 Report, supra note 105, at 5-6.
312
    GAI 2014 Report, supra note 88, at 33.
313
    See AGUA ZARCA HYDROELECTRIC PROJECT: INDEPENDENT FACT FINDING MISSION, supra note 143,
at 13.
314
    See id.



                                                   43
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 57 of 71



municipal governments’ social spending, benefitting equally Intibucá and San Francisco de
Ojuera.315 Annual and one-time tax and operating fees were to add further to San Francisco de
Ojuera’s coffers.316 As Honduran media reported, the Convenio signing took place at President
Porfirio Lobo’s official residence with the leaders of the Río Blanco Lenca communities
present.317 Also witnessing the signing were the presidents of ONILH, the Lenca Indigenous
Honduran Federation (FHONDIL), and Lenca Indigenous Movement of Honduras (MILH).318
Another Lenca group, the National Council of Lenca Indigenous Women of Honduras
(CONMILH), was likewise supportive of the project.319

        E. COPINH’s Early Opposition and Violence

        Though initially supportive of Agua Zarca, the Lenca community of La Tejera grew
disenchanted with DESA and the contractor at the time that was to construct the dam.320 El
Barreal had already been fully electrified by 2013 whereas part of La Tejera remained without
electricity.321 That said, “electrification is frequently the final culminating benefit provided to
local communities, whereas in the case of Agua Zarca, it was offered [at least to some extent]
from the very outset.”322

        Adding to La Tejera’s grievances, the construction of a road from La Tejera to San
Bartolomé remained unfinished.323 This, it appears, fostered a perception among residents of La
Tejera that DESA was prioritizing the non-indigenous community of El Barreal, which had also
benefitted disproportionately from its land sales to DESA. 324 Making matters worse, the
contractor at the time, which had begun work on the project in January 2013, had damaged the
crops of a La Tejera resident, and failed to compensate another La Tejera resident whose
property near the tunnel entrance had been damaged.325 The contractor at the time was also
behind on hiring local workers and paying local employees, among other such issues. 326
COPINH’s false rumors that DESA would “‘privatize’ the water and would not permit the local
community [of Río Blanco] to access the river could only have heightened La Tejera’s

315
    See GAI 2014 Report, supra note 88, at 33.
316
    See id.
317
    Lenca Communities of Intibucá Support Construction of Agua Zarca Hydroelectric Dam, Proceso
Digital (Sept. 5, 2013), http://www.proceso.hn/component/k2/item/15480.html (noting the presence of
and signing by of representatives from La Tejera, El Barreal, Valle de Angeles, La Unión, San Bartolomé,
Santa Ana, Plan de Encima, San Ramón and La Leona; José Héctor García Mejía, Donato Madrid,
Victoriano del Cid, Casimiro Gonzales, Esmelin Méndez, and Natividad Díaz, among others).
318
    See id.
319
    GAI 2014 Report, supra note 88, at 41.
320
    Id. at 6.
321
    See id. at 5-6.
322
    Id. at 35.
323
    Id. at 5-6.
324
    Id.
325
    See GAI 2014 Report, supra note 88, at 5-6.
326
    See id.



                                                  44
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 58 of 71



concerns.”327 Moreover, “[w]hile COPINH’s claims do not appear to be broadly recognized by
local communities (including Lenca communities) or at regional and national levels or to be
substantiated by the evidence, . . . claims of significant impacts on indigenous spiritual resources
are particularly hard to refute effectively.”328

        By August 2013, DESA terminated the contractor at the time for the construction
company’s failure to meet its contractual obligations. Though that contractor’s engagement thus
lasted no longer than eight months, COPINH—whose previous presence in the project area had
largely been limited to participation in public consultations 2011 and 2012329—meanwhile
stepped up its involvement, soon employing the same kinds of radical means 330 that had
established the organization’s militant reputation.331 In doing so, COPINH drew on activists
bused in from outside the Agua Zarca area.332

       Using the disappointment among La Tejera’s residents333 as a platform and exploiting an
overarching political climate of distrust as to energy projects,334 COPINH over the course of
2013 acted against Agua Zarca by setting up multiple road blocks; vandalizing trucks; setting
ablaze portable toilets, generators, bulldozers, and other equipment; damaging air compressors as
well vehicle windows and tires; cutting power-line poles; and destroying a wooden bridge across
the Gualcarque River.335 COPINH vandalized water supplies in Valle de Angeles, and invaded
and cultivate agricultural land in La Tejera belonging to individuals who did not support
COPINH.336 Even more violent, COPINH also threatened employees of the contractor at the time
on more than one occasion, and forced them to evacuate the project premises. Shots were
reportedly fired at the project site, and a community member was injured by a stone thrown at a
DESA vehicle.337

       Unfortunately, the presence of police and military personnel at the construction camp
only exacerbated tensions as both police and military lacked training to effectively diffuse
COPINH’s acts of violence and aggression.338 When a COPINH group armed with machetes
entered the construction camp on July 15, 2013, Tomás García, a COPINH supporter, was killed


327
    Comisionado Nacional de Los Derechos Humanos: Socialización de Proyecto Hidroeléctrico (July 11,
2013).
328
    Monkey Forest Jan. 2015 Report, supra note 105, at 9.
329
    See GAI 2014 Report, supra note 88, at 10-11.
330
    See id. at 6-7.
331
    GRAHAM, supra note 169, at 328.
332
    Comisionado Nacional de Los Derechos Humanos: Socialización de Proyecto Hidroeléctrico (July 11,
2013).
333
    Monkey Forest Jan. 2015 Report, supra note 105, at 9 (noting that “the discontent in La Tejera appears
to have begun outside the group leading the Patronato”).
334
    See GAI 2014 Report, supra note 88, at 7.
335
    Id. at 6-7; see also Misión Permanente de Honduras ante la Oficina de las Naciones Unidas, Informe
sobre la Situacion actual de los Defensores de Derechos Humanos Indigenas (Oct. 27, 2014), at 6.
336
    See GAI 2014 Report, supra note 88, at 6-7, 21-22.
337
    GAI 2014 Report, supra note 88, at 7.
338
    Id. at 41.



                                                   45
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 59 of 71



and his son injured by military gunfire.339 That same day, a COPINH supporter shot and killed
Cristian Madrid, a member of the community.340 A February 2014 social-due-diligence audit
commissioned by Agua Zarca’s lenders found “COPINH . . . responsible for inciting much of the
conflict, aggression, misinformation and ultimately violence that occurred in connection with the
project.”341

        F. An Additional Concession: Project Relocation Across the Gualcarque River

        DESA attempted to engage with COPINH directly in order to find a resolution to the
escalating conflict. In conversations with COPINH’s leadership, it emerged, however, that
COPINH’s opposition to Agua Zarca stemmed from a general opposition to Honduras’s
government, rather than this project in particular. In fact, Zuñiga, one of COPINH’s founders,
reportedly stated, “I think it could be this one,” when asked whether COPINH could accept or
support any hydroelectric projects.342

       DESA in 2014 once again consulted with affected communities. The result was another
Community Benefit Agreement, signed in December 26, 2014, by members of affected
communities but as in 2013 none from La Tejera.343 DESA and its partners committed to provide
a drinking-water pipeline for the communities of Santa Fe, La Estancia, and San Francisco de
Ojuera; hospital equipment; and a bridge to connect Santa Ana and Plan de Encima. 344
Moreover, DESA committed to give local contractors priority consideration and to share profits
with San Francisco de Ojuera.345 COPINH, for its part, denounced the agreement and claimed it
was signed by individuals “co-opted by the other communities.”

        Next, DESA, still facing COPINH’s intractable opposition and the prospect of continued
violent activism, reconsidered Agua Zarca’s design and location, so as to avoid any direct,
physical impact on La Tejera—the sole community, indigenous or otherwise, that had come,
partially, to oppose the project.346 As a January 2015 report surmised, “People from villages on

339
    See id. at 8; cf. Letter from Sixty Lawmakers to the Treasury Secretary Jacob Lew and to State
Department Secretary John Kerry (Mar. 16, 2016), available at https://hankjohnson.house.gov/media-
center/press-releases/reps-johnson-ellison-call-independent-murder-investigation-human-rights (asserting
that “Tomás García, a COPINH Lenca community leader, [was killed] while he was peacefully protesting
against the Agua Zarca hydroelectric dam,” but omitting COPINH’s violence).
340
    GAI 2014 Report, supra note 88, at 8.
341
    Id. at 5.
342
    Id. at 26.
343
    See AGUA ZARCA HYDROELECTRIC PROJECT: INDEPENDENT FACT FINDING MISSION, supra note 143,
at 14.
344
    Id.
345
    Id.
346
    FINNFUND FREQUENTLY ASKED QUESTIONS ON THE AGUA ZARCA PROJECT,
https://www.finnfund.fi/ajankohtaista/uutiset17/en_GB/aqua_zarca_finnfund/ (last visited May 30, 2018);



                                                  46
    Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 60 of 71



the right and left banks of the river and the mayor of Intibucá continue to express concern about
potential violence against Project supporters by members of the COPINH group from La
Tejera.”347

        By mid-2015, DESA relocated the project from the right side of the river to the left side
of the river, and further downstream from the original dam location.348 Neither the road near La
Tejera nor the quarry would be used going forward.349 Moreover, the project’s design was
changed from an on-river dam spanning ninety-three meters to a run-of-river project with a five
meter intake weir.350 “Run-of-river dams are generally considered the best kind of hydropower
for the environment because they don’t require reservoirs for water storage. These projects are so
named because they divert a portion of a river into a pipe and run it downhill in the direction
water flows naturally. Gravity then pushes the water into turbines to generate electricity.”351
Retaining the original plans for three turbines,352 the design was also modified so as to change all
construction staging areas and work camps to the left side of the river.353

        With the redesign, only four communities—none of them indigenous—remained directly
affected (San Ramón, La Estancia, La Leona, and Valle de Angeles) in that the project would be
located on land that they had sold to DESA, provided access to the project site itself, or agreed to
temporary access restrictions to the river during the construction phase. 354 Another four
communities (El Aguacatal, Chorrera Aspera, and Santa Fe) would provide access routes through
their communities to the project site.355 Four additional communities (El Barreal, Santa Ana,



see also JOHAN FRIJNS, Agua Zarca Hydro Project, BankTrack (May 18, 2018),
https://www.banktrack.org/project/agua_zarca_dam/pdf; see also AGUA ZARCA HYDROELECTRIC
PROJECT: INDEPENDENT FACT FINDING MISSION, supra note 143, at 13.
347
    Monkey Forest Jan. 2015 Report, supra note 105, at 9.
348
    AGUA ZARCA HYDROELECTRIC PROJECT: INDEPENDENT FACT FINDING MISSION, supra note 143, at
13.
349
    See GAI 2014 Report, supra note 88, at 3.
350
    Id.
351
    Cristina Maza, Hydropower’s Next Act: Becoming a Less-Controversial Renewable, THE CHRISTIAN
SCIENCE MONITOR (May 13, 2016),
https://www.csmonitor.com/Environment/Energy/2016/0513/Hydropower-s-next-act-becoming-a-less-
controversial-renewable.
352
    AGUA ZARCA HYDROELECTRIC PROJECT: INDEPENDENT FACT FINDING MISSION, supra note 143, at
13 n.28.
353
    Id. at 13.
354
    FMO FREQUENTLY ASKED QUESTIONS ON THE AGUA ZARCA PROJECT,
https://www.fmo.nl/l/library/download/urn:uuid:3068ae40-c31a-40cc-8819-
4a263254f60e/faq+agua+zarca+project+fmo.pdf (last visited May 30, 2018).
355
    See FMO FREQUENTLY ASKED QUESTIONS ON THE AGUA ZARCA PROJECT,
https://www.fmo.nl/l/library/download/urn:uuid:3068ae40-c31a-40cc-8819-
4a263254f60e/faq+agua+zarca+project+fmo.pdf (last visited May 30, 2018).



                                                47
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 61 of 71



Plan de Encima, and La Tejera) would continue to benefit from DESA’s social commitments
along with all the other communities, but were no longer affected otherwise.356

         As part of DESA’s commitments to the community, the company, in December 2015,
also signed a five-year agreement with the U.S. Agency for International Development (USAID)
through the latter’s MERCADO program in order to support agricultural producers in San
Francisco de Ojuera, Santa Bárbara, and Intibucá.357 The assistance included installing drip
irrigation systems, as well as diversifying and intensifying crop yields.358 By this time, DESA
had also hired some 107 employees from local communities to work on the project—i.e., more
than 50% of DESA’s 177 on-site employee total.359

        G. COPINH’s Continued Violent Opposition

        Following the relocation of the project, COPINH’s opposition to Agua Zarca remained
unaltered—even though all communities that remained affected were now in support of the
project, including all affected indigenous communities.360

       On September 13, 2015, COPINH members crossed the river and attempted to enter
DESA installations. Among the protestors was a Spanish citizen, who appears in DESA video
footage along with two local residents, one underage and the other brandishing a machete.361 The
two locals appear “totally intoxicated and struggling to remain on their feet while they yelled
incomprehensively at DESA personnel who were filming them.”362 DESA employees asserted
that COPINH “intoxicate[d] the inhabitants prior to bringing them to a protest, so that they are
more aggressive and generate more chaos.”363




356
    Id.
357
    HIDROELÉCTRICA AGUA ZARCA Y USAID FIRMAN CONVENIO DE APOYO A PRODUCTORES DE SANTA
BÁRBARA E INTIBUCÁ (2015),
http://hidroelectricaaguazarca.hn/assets/documentos/NOTA_DE_PRENSA_SOBRE_FIRMA_CONVENI
O_CON_USAID_DICIEMBRE_2015.pdf.
358
    Id.; see also Hidroeléctrica Agua Zarca, Agua Zarca HP Environmental and Social Progress Report 12
(Nov. 2015).
359
    Hidroeléctrica Agua Zarca, Agua Zarca HP Environmental and Social Progress Report 14 (Jan. 2016);
see also Hidroeléctrica Agua Zarca, Agua Zarca HP Environmental and Social Progress Report 12 (Feb.
2016) (putting the local communities’ employee count that month at 136 out of 186).
360
    See GAI 2014 Report, supra note 88, at 6.
361
    See id.
362
    Id.
363
    Id.



                                                 48
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 62 of 71



        Leading up to a November 2015 country visit from the United Nations Special
Rapporteur on the rights of indigenous peoples, Victoria Tauli-Corpuz,364 a group of COPINH
protestors set up camp across the river, and on one occasion carried out another incursion,
vandalizing signs and other DESA property.365 According to DESA, “COPINH visibly [was]
ma[king] an effort to mobilize their supporters and have them ready for a[n anticipated] visit” by
the UN Special Rapporteur the following month.366

         The UN Special Rapporteur visited only La Tejera,367 and her final report failed to even
mention the views of other communities also affected by the project, let alone COPINH’s violent
opposition.368 However, members of neighboring communities Valle de Angeles, Santa Ana, and
El Barreal—all in support of the project but opposed to COPINH’s presence in Río Blanco—also
sought to make their views known to the Special Rapporteur.369 With the help of police officers
and DESA’s community development team, members of these communities were able to speak
to and present a letter to the UN Special Rapporteur in which they expressed their grief at the
killing of a child by COPINH, as well as how COPINH had dispossessed some of them of their
land.370

        On November 13, 2015, one week after the visit of the Special Rapporteur to Río Blanco,
COPINH continued its activism with a protest in San Francisco de Ojuera.371 Apparently because
only twenty residents of La Tejera were willing to participate, COPINH bused in protestors from
another department—Peña Blanca and San Buena Ventura in Cortés—nowhere near the
project.372

       This was not the first time that COPINH had dealt with a lack of local opposition by
mobilizing residents from distant, unaffected communities. A 2013 report by CONADEH, the
Honduran human rights commissioner, Ramón Custodio López, noted that:

               It is understood that the damage which has been carried out on
               company [DESA] property is carried out by people from outside

364
    See generally Report of the Special Rapporteur on the Rights of Indigenous People on Her Visit to
Honduras, supra note 117.
365
    Hidroeléctrica Agua Zarca, Agua Zarca HP Environmental and Social Progress Report 13 (Oct. 2015).
366
    Id.
367
    Id. at 14.
368
    Cf. Report of the Special Rapporteur on the Rights of Indigenous People on Her Visit to Honduras,
supra note 117.
369
    Hidroeléctrica Agua Zarca, Agua Zarca HP Environmental and Social Progress Report 14 (Nov. 2015).
370
    Id. (See in the Annex conversations between Berta and Aureliano about movilizing persons that were
not from areas near the project.)
371
    Id.
372
    Hidroeléctrica Agua Zarca, Agua Zarca HP Environmental and Social Progress Report 14 (Nov. 2015).



                                                 49
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 63 of 71



               the community, that is, they are people that Ms. Berta Caceres
               brought from somewhere else, so that they will cause destruction
               and disorder, now that there are few people who share their ideas
               [about opposing the project].373

        In 2016, protests became increasingly violent, to the point that many residents of La
Tejera itself sought to distance themselves. Presumably, this led COPINH to bring demonstrators
from other communities to show “a greater capacity to mobilize.”374 As early as January 2016, a
group of COPINH members again entered DESA property, vandalizing signs and damaging
water and sanitary tanks owned by the company.375

        Repeating this pattern yet again, on February 20, 2016, COPINH bussed in
approximately 120 protestors. 376 Soon the protestors entered DESA’s large concrete pipes,
burned a container of cement, and set fire to geomats, which had been put in place as soil-erosion
mitigation.377

        The events of that day are disputed by the parties. COPINH blamed the local police and
security services for the violence, and claimed that Sergio Rodríguez, DESA’s community
manager and the mayor and deputy mayor of San Francisco de Ojuera threatened Cáceres,
claiming that there was video evidence of such threats.378 COPINH has given contradictory
reports of when and where this supposed threat took place,379 however, and the video in question
“has never been shown to any authority in Honduras, is not part of the judicial file, nor has it
been seen in the media in the country or by any local or international organizations.”380 Only the
Spanish citizen accused of inciting violence in previous protests, testified that Rodríguez
threatened Cáceres when, under suspicious circumstances, he testified before ATIC, the
Honduran criminal investigative agency. In addition, a COPINH member from La Tejera,
claimed that COPINH did not damage DESA property at all, although such damage is well
documented in photographs and witness accounts.381 Conversely, other eyewitness accounts have
disputed COPINH’s narrative. An employee from the office of the mayor in San Francisco de
Ojuera recounted that COPINH “attacked,” painted graffiti, and vandalized, and said “[w]e had
to lock ourselves up because that bunch of vandals who were with her [Cáceres], causing

373
    Comisionado Nacional de Los Derechos Humanos: Socialización de Proyecto Hidroeléctrico (July 11,
2013).
374
    Id. at 93.
375
    See id.
376
    See id. at 94.
377
    See id.
378
    See id. at 14, 16.
379
    See id. at 95.
380
    Id. at 99.
381
    Id. at 96.



                                                 50
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 64 of 71



violence and wanting to go here to set fire to the mayor’s office. That day, nobody attacked
her.”382

      The events of February 20, 2016, aside, on March 3, 2016, Cáceres was brutally
murdered in her home in La Esperanza, Intibucá.383

        H. COPINH Has Spread Disinformation about ILO 169 and Community Consultation
           Processes

         One of the most pervasive myths held up by opponents of the Agua Zarca project is that
DESA violated its obligation under ILO 169, 384 which states, among other things, that
“[g]overnments shall have the responsibility for developing, with the participation of the peoples
concerned, co-ordinated and systematic action to protect the rights of [indigenous] peoples and to
guarantee respect for their integrity,” 385 and that “governments shall... consult the peoples
concerned, through appropriate procedures and in particular through their representative
institutions, whenever consideration is being given to legislative or administrative measures
which may affect them directly.”386 The Convention states further that:

               Governments shall ensure that, whenever appropriate, studies are
               carried out, in co-operation with the peoples concerned, to assess
               the social, spiritual, cultural and environmental impact on them of
               planned development activities. The results of these studies shall
               be considered as fundamental criteria for the implementation of
               these activities.
               Governments shall take measures, in co-operation with the peoples
               concerned, to protect and preserve the environment of the
               territories they inhabit.387

The Honduran constitution renders international treaties part of domestic law and states that
international treaties preempt domestic law in the event of conflicts. 388 But this monist



382
    Id. at 95.
383
    See Elisabeth Malkin & Alberto Arce, Berta Cáceres, Indigenous Activist, Is Killed in Honduras, The
N.Y. TIMES (Mar. 3, 2016), https://www.nytimes.com/2016/03/04/world/americas/berta-caceres-
indigenous-activist-is-killed-in-honduras.html.
384
    See ILO, RATIFICATIONS FOR HONDURAS,
http://www.ilo.org/dyn/normlex/en/f?p=NORMLEXPUB:11200:0::NO::P11200_COUNTRY_ID:102675
(last visited May 30, 2018).
385
    OIT 169, § 2(1).
386
    ILO 169, § 6(1)(a).
387
    Id. § 7(3)-(4); see also § 15.
388
    CONSTITUCIÓN DE LA REPÚBLICA DE HONDURAS, art. 18.



                                                  51
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 65 of 71



constitutional framework has done little to define compliance obligations under ILO 169 in
Honduras.

        First, from the text of the Convention itself, ILO 169 appears to impose obligations on
states. Conversely, it is not at all apparent that a private, non-governmental entity—such as
DESA—has any obligations under ILO 169.389

        Second, Honduras has also failed to implement ILO 169 through domestic legislation,390
despite states’ “general duty to conform their national legislation to the international rules
binding upon them,” “[r]egardless of the system of incorporation” applicable under the state’s
constitutional order.391 As recently as 2015, the Honduran government was in the process of
drafting ILO 169 implementing legislation.392 This process included indigenous community
workshops held by the Confederation of Indigenous Peoples of Honduras (CONPAH). 393
Unfortunately, while other indigenous federations such as ONILH and FITH were in attendance,
COPINH—apparently continuing a pattern394—failed to participate in these workshops, and the
legislative initiative has yet to bear fruit.395

       The lack of implementing legislation has created a permanent state of regulatory
uncertainty. The Committee of Experts on the Application of Conventions and
Recommendations (CEACR), an ILO body that evaluates signatory states’ application of the
Convention, 396 has noted Honduras’s “flexib[le]” approach, 397 which Honduras claimed to
consist of “(1) thematic meetings with indigenous participation; (2) internal community
consultation; (3) participatory evaluation meetings; (4) discussion groups on socio-


389
    See AGUA ZARCA HYDROELECTRIC PROJECT: INDEPENDENT FACT FINDING MISSION, supra note 143,
at 20-21.
390
    See Report of the Special Rapporteur on the Rights of Indigenous People on Her Visit to Honduras,
supra note 117, ¶ 9.
391
    ORMAZA, supra note 70, at 70-71.
392
    See CEACR OBSERVATION (2008),
http://www.ilo.org/dyn/normlex/en/f?p=NORMLEXPUB:13100:0::NO::P13100_COMMENT_ID:22965.
393
    Id.
394
    Socializan Proyectos Hidroeléctricos con Indígenas y Afrodescendientes, LA TRIBUNA, July 3, 2013,
at 48, http://www.latribuna.hn/wp-content/uploads/2013/07/LA-TRIBUNA-PDF-WEB-
03072013DEP.pdf.
395
    See CEACR OBSERVATION (2008),
http://www.ilo.org/dyn/normlex/en/f?p=NORMLEXPUB:13100:0::NO::P13100_COMMENT_ID:22965.
396
    ILO COMMITTEE OF EXPERTS ON THE APPLICATION OF CONVENTIONS AND RECOMMENDATIONS,
http://www.ilo.org/global/standards/applying-and-promoting-international-labour-standards/committee-
of-experts-on-the-application-of-conventions-and-recommendations/lang--en/index.htm (last visited May
30, 2018).
397
    See CEACR OBSERVATION (2008),
http://www.ilo.org/dyn/normlex/en/f?p=NORMLEXPUB:13100:0::NO::P13100_COMMENT_ID:22965.



                                                 52
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 66 of 71



environmental management; and (5) verification meetings.”398 Flexibility, however, leaves many
questions unanswered. As a consequence, according to the Honduran National Business Council
(COHEP), ILO 169 is “badly interpreted by state officials and by some leaders of indigenous
peoples, who tend to consider that consultation is of a binding nature and that it includes the right
of veto.”399 Articulating similar concerns, the International Organisation of Employers (IOE)
added that “the difficulties to comply with the obligation of consultation [absent implementing
legislation] may have an impact on the projects that enterprises may wish to carry out with a
view to creating a conducive environment for economic and social development, the creation of
decent and productive work and the sustainable development of society as a whole.”400 The IOE
noted further that the “erroneous application and interpretation of the requirement of prior
consultation can be a legal obstacle and lead to business difficulties, harm the reputation of
enterprises and result in financial costs.”401

        Apart from the lack of implementing legislation in Honduras in particular, it is not at all
clear that ILO 160 requires community consent. Chile, Guatemala, and Norway “have
straightforwardly denied any interpretation of the right to consultation that supports an obligation
to obtain consent.”402 For instance, in neighboring Guatemala, another country where ILO 169
has yet to be implemented, the Constitutional Court described the consultation process as an
“obligation to institutionalize and apply a procedure,” but not an obligation that may “be invoked
by indigenous people to impose their position over those of other actors with legitimate interest
on the issue at stake.”403 Chile’s Constitutional Tribunal, furthermore, held that “the consultation
requirement is not [even] a compulsory negotiation, but rather constitutes a means through which
indigenous peoples can express an opinion.”404 And even in countries where the Convention has
been read to mandate consent, such as Venezuela and Colombia, the application of such a
requirement has been limited to instances in which “the measures at issue may severely damage
the community’s physical or cultural existence.”405 In other words, with or without implementing
legislation, it is not at all a given that indigenous peoples have veto power over projects affecting
their communities.

      With respect to Agua Zarca, no Honduran court has found DESA in violation of
Honduran law in the company’s long-running consultations with the local communities. In fact,

398
    Id.
399
    CEACR OBSERVATION (2015),
http://www.ilo.org/dyn/normlex/en/f?p=1000:13100:0::NO:13100:P13100_COMMENT_ID:3255666.
400
    CEACR OBSERVATION (2012),
http://www.ilo.org/dyn/normlex/en/f?p=1000:13100:0::NO:13100:P13100_COMMENT_ID:3080300.
401
    Id.
402
    ORMAZA, supra note 70, at 105.
403
    Id. at 84.
404
    Id. at 92.
405
    Id. at 105 (emphasis added).



                                                 53
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 67 of 71



in March 2018, the Honduran Supreme Court reversed a lower court’s judgment against a former
SERNA official, reasoning in part that Agua Zarca did not even trigger ILO 169 as the project
area concerned only private land.406 What is more, the court noted that even if the Agua Zarca
project had been subject to ILO 169, there was proof that the project had been properly
socialized.407 Similarly, in April 2018, the local court in Siguatepeque dismissed charges against
the former mayor of Intibucá, who had presided over the October 1, 2011, open townhall
meeting with representatives of the local communities.408 Allegedly he had supported Agua
Zarca in contravention of ILO 169.409 But recognizing Honduras’s inaction with respect to
implementing legislation, the court cleared him of any wrongdoing, ruling that “due to the lack
of a procedure established to carry out the prior consultation (ILO Convention 169), the most
appropriate procedure was used; this procedure is that of the open town council.”410




406
    See Corte Suprema de Justicia [Supreme Court] Mar. 21, 2018, SISTEMA DE INDEXACION
JURISPRUDENCIAL (AP-777-16) (Hond.); cf. Dejan en libertad al exviceministro de SERNA Darío
Roberto Cardona, RADIO AMERICA (May 15, 2018), http://radioamericahn.net/libertad-exviceministro-
serna-dario-roberto-cardona/ (noting that another former SERNA official, who had been put on trial due
to his involvement in the Agua Zarca project was recently released on bail following intervention by the
Honduran Supreme Court).
407
    See Corte Suprema de Justicia [Supreme Court] Mar. 21, 2018, SISTEMA DE INDEXACION
JURISPRUDENCIAL (AP-777-16) (Hond.).
408
    Cf. Intibucá Certificacion (Oct. 13, 2011).
409
    Auto de Formal Procesamiento en Contra de ex Alcalde de Intibucá en Caso Agua Zarca, MINISTERIO
PÚBLICO REPÚBLICA DE HONDURAS (Sept. 14, 2016), https://www.mp.hn/index.php/author-login/40-
septiembre/750-auto-de-formal-procesamiento-en-contra-de-ex-alcalde-de-intibuca-en-caso-agua-zarca.
410
    Elvin Diaz, Caso Agua Zarca: Por falta de Procedimiento Dejan en Libertad a Exalcalde de Intibucá,
EL TIEMPO (Apr. 26, 2018), https://tiempo.hn/caso-agua-zarca-por-falta-de-procedimiento-dejan-en-
libertad-a-ex-alcalde-de-intibuca/.



                                                   54
      Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 68 of 71




VII. CONCLUSION

        As should be plain, the tragic history with respect to human rights workers in Honduras,
coupled with historic impunity for violence directed against these activists, stirs strong emotions
and a desire for an emblematic win. Yet, no matter how sincere these emotions may be, they
appear to have clouded the judgement of international NGOs and others about the Agua Zarca
project.

        At the root of this confusion are several assertions by COPINH that cannot pass scrutiny.
The very premise of COPINH’s opposition to Agua Zarca was that the project concerned and
had an adverse effect on the land of indigenous communities; that DESA failed to consult the
communities; that these communities were opposed to the project; and that COPINH represented
the communities in their peaceful opposition. As detailed above, each of these assertions is either
false or true only in part. Nonetheless, international NGOs, to this day, buy into COPINH’s
narrative.

        The consequences are dire. For one, the Agua Zarca project has been shut down
indefinitely after international lending institutions withheld further funding. This marks a step
backward in terms of Honduras’s harmful and unsustainable reliance on fossil fuels for
electricity generation. Reportedly, the international publicity surrounding Agua Zarca, as well as
threats of lawsuits by COPINH against former project funders,411 has also had a deterrent effect
on other hydroelectric development projects in Honduras.412 In a country with abundant potential
for hydroelectric power, this state of affairs is unconscionable. If COPINH and its international
bullhorns in the NGO community were serious about representing local interests and promoting
sustainable development, they would be “concerned with stopping bad developments but
promoting good ones”413 instead of opposing hydroelectric power en masse.414


411
    See, e.g., Liz Ford & Sam Jones, Bank Faces Lawsuit Over Honduras Dam Project as Spirit of Berta
Cáceres Lives on, THE GUARDIAN (May 18, 2018), https://www.theguardian.com/global-
development/2018/may/18/bank-faces-lawsuit-over-honduras-dam-project-spirit-of-berta-caceres-fmo-
agua-zarca.
412
    See Interview with Elsia Paz, President of the Honduran Renewable Energy Association, La Tribuna
(May 26, 2018), available at http://www.latribuna.hn/2018/05/26/elsia-paz-presidenta-la-asociacion-
hondurena-energia-renovable/.
413
    Dipak Gyawali, Epilogue, in THE NEPAL-INDIA WATER RESOURCES RELATIONSHIP: CHALLENGES
295, 300 (Dwarika N. Dhunkel & Santa B. Pun eds., 2009).
414
    See, e.g., Brigitte Gynther, Honduras Indigenous Communities Resist Dams in the Face of Threats and
Violence, UPSIDE DOWN WORD (Mar. 9, 2015), http://upsidedownworld.org/archives/honduras/honduras-
indigenous-communities-resist-dams-in-the-face-of-threats-and-violence/ (noting that COPINH had filed
official complaints with the Prosecutor for Indigenous Peoples regarding some forty dam projects); see



                                                  55
    Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 69 of 71




        Throughout, opponents of Agua Zarca have neglected the legitimate rights and interests
of indigenous as well as non-indigenous communities in the rural area surrounding the Agua
Zarca project. Clearly, the right to economic opportunity, education, medical care, clean air, and
basic infrastructure, such as roads, clean water, and electricity, all constitute rights and interests
of Honduras’s rural population. These rights have not been respected, let alone advanced, by
COPINH and international NGOs. Clearly, we cannot make demands on the justice system to
punish innocent people based on at best circumstantial evidence, while at the same time not
speaking at all about justice for victims when the aggressor is COPINH itself.

        Over the past two and half years, it has become increasingly clear that COPINH is not
interested in justice. They are not interested in accountability for this murder, nor discovering the
truth of what happened. Their goal is to callously benefit from this tragic death – to broaden their
donor base and please their NGO sponsors, while at the same time destroying opportunities for
Honduras to achieve growth and prosperity.

       COPINH will continue the “search” for intellectual authors endlessly because it is a
useful diversion technique and it is good for business. We strongly suspect that they already
know who is responsible, but they are committed to making sure the rest of the world doesn’t
find out.

        Prosecutors in the case have ignored multiple court orders to share the case file with the
defense, putting them at a severe disadvantage and thus violating their rights and legal
protections as the accused. Amazingly, Mr. Rodríguez has been held for more than two years
based on extremely weak evidence – yet access by expert witnesses for the defense has been
hampered, incomplete, and rushed to an impossible deadline to adequately evaluate the data.
Prosecutors have had exclusive access to phones and devices that the defense is denied access to,
while the court has decided to simply hand over non-relevant seized device data from DESA that
isn’t even being used by the prosecution to the private accusers – which most likely they will
attempt to use outside the court in their fake news campaign.

        One can only speculate that the prosecutors must be buckling under the immense public
pressure brought by the COPINH, as they have also plainly weaponized the global NGO
community to parrot their threats and interfere in the process. It is deeply disappointing how
these organizations currently find themselves deploying their brands to campaign against
presumption of innocence and against the right to a fair trial by lining up behind COPINH. The
international NGO sector, as shown in this case, has incentivized further land conflicts in
Honduras and frozen foreign investment and development.



also COPINH Who We Are, http://copinhenglish.blogspot.com/p/who-we-are.html (last visited July 6,
2018) (claiming to have stopped some 10 hydroelectric projects “that threatened Lenca communities”).



                                                  56
    Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 70 of 71



       The result is a form of state capture, whereby state institutions become instruments at the
service of a private, unaccountable agenda, used to attack their opponents, to campaign for
fundraising internationally, and to help further their transformation into a formal political party
to expand their acquisition of power.

        The violations of due process that the DESA defendants have suffered are not trivial, and
they are not accidental. They are a direct result of COPINH’s pressure campaign, which is why it
is deeply concerning that they continue to make demands to expand the case against new targets.

        Throughout this process, it should be noted, COPINH has not been an honest broker. At
repeated intervals they have made false and misleading claims about the criminal case, the
position of DESA, and the Agua Zarca project in general. They have successfully fused their
anti-renewable energy campaign with their campaign for Berta – and sadly, so many NGOs have
been blind to the fact that trying to build a hydroelectric project does not mean that a company
was involved in murder. In fact, could there have been any other event more catastrophic to
DESA’s interests than the death of Berta Caceres?

        Anyone who visits Río Blanco and speaks to the residents living there, would quickly
understand that this is not an organization which represents the people. COPINH’s own troubling
record of human rights violations, threats, intimidation, and violent land grabs against other
members of the community corroborates this. Information presented in this White Paper reveals
a sinister side of the COPINH’s past and ongoing interventions in Honduras’s rural Lenca
communities. In light of these revelations, it is shocking that international NGOs have partnered
with COPINH and supported them without independent verification of their methods and tactics.

         They have not only robbed the citizens of these communities of jobs and development
opportunities, but nationwide their conduct has put a freeze on hundreds of millions of dollars of
investment in energy and infrastructure. These trends contribute to a deepening of poverty and
inequality in Honduras, further fueling migratory pressure to leave and seek employment abroad.
It has to stop.

       It is true that someone(s) is responsible for Berta’s death, and we must all support justice
being served in this case. But that doesn’t give anyone license to falsely accuse and jail people
based on no evidence or simply because they work on a project you oppose. That’s not how the
law works, and we should stop pretending it is any other way.




                                                57
    Case 1:19-mc-00405-LG-RHW Document 17-3 Filed 08/23/19 Page 71 of 71




                                          Annexes

To view the complete annexes of text message transcripts referenced in this White Paper, please
visit the following online directory: https://casocaceres.com/en/anexos/




                                              58
